Exhibit 10.1

 

 

$1,500,000,000

REVOLVING CREDIT AGREEMENT

among

AVANGRID, INC.,

NEW YORK STATE ELECTRIC & GAS CORPORATION,

ROCHESTER GAS AND ELECTRIC CORPORATION,

CENTRAL MAINE POWER COMPANY,

THE UNITED ILLUMINATING COMPANY,

CONNECTICUT NATURAL GAS CORPORATION,

THE SOUTHERN CONNECTICUT GAS COMPANY and

THE BERKSHIRE GAS COMPANY,

as Borrowers,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

BANK OF AMERICA, N.A.,

as Syndication Agent

Dated as of April 5, 2016

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

SANTANDER BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1.

 

METHOD OF BORROWING AND PAYMENT OF FEES

     1   

1.01.

 

Commitments; Loans

     1   

1.02.

 

Borrowings

     2   

1.03.

 

Termination and Reduction of Commitments; Sublimits

     2   

1.04.

 

Extensions of Commitments

     2   

1.05.

 

Additional Commitments

     4   

1.06.

 

Adjustments of Sublimits

     5   

SECTION 2.

 

THE LOANS

     5   

2.01.

 

Notice and Provision of Loans

     5   

2.02.

 

Repayment of Loans

     7   

2.03.

 

Facility Fees, etc.

     7   

2.04.

 

Interest Rates and Payment Dates

     7   

2.05.

 

Computation of Interest and Fees

     8   

2.06.

 

Alternate Rate of Interest

     8   

2.07.

 

Continuation and Conversion of Loans

     8   

2.08.

 

Prepayments

     10   

2.09.

 

Reserve Requirements; Change in Circumstances

     10   

2.10.

 

Change in Legality

     11   

2.11.

 

New Office or Agency; Replacement of Lenders

     12   

2.12.

 

Indemnity

     13   

2.13.

 

Pro Rata Treatment

     14   

2.14.

 

Sharing of Setoffs

     14   

2.15.

 

Payments

     15   

2.16.

 

Taxes

     15   

SECTION 3.

 

[RESERVED]

     18   

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     18   

4.01.

 

Corporate Existence and Power

     18   

4.02.

 

Due Authorization, Compliance with Law, Enforceable Obligations, etc.

     19   

4.03.

 

Financial Condition

     19   

4.04.

 

Litigation

     20   

4.05.

 

Tax Returns

     20   

4.06.

 

Investment Company Act

     20   

4.07.

 

Other Agreements

     20   

4.08.

 

Federal Reserve Regulations

     21   

4.09.

 

No Material Misstatements

     21   

4.10.

 

Employee Benefit Plans

     21   

4.11.

 

Environmental and Safety Matters

     21   

4.12.

 

Ownership of Property; Liens

     21   

4.13.

 

Use of Proceeds

     21   

4.14.

 

Anti-Corruption Laws and Sanctions

     21   

4.15.

 

EEA Financial Institutions

     22   

 

i



--------------------------------------------------------------------------------

SECTION 5.

 

CONDITIONS PRECEDENT

     22   

5.01.

 

Conditions Precedent to Effectiveness of Agreement

     22   

5.02.

 

Conditions to All Extensions of Credit

     23   

SECTION 6.

 

AFFIRMATIVE COVENANTS

     24   

6.01.

 

Financial Statements; Certificates; Reports

     24   

6.02.

 

ERISA

     25   

6.03.

 

Payment of Obligations

     25   

6.04.

 

Maintenance of Existence; Compliance

     25   

6.05.

 

Inspection of Property and Operations; Books and Records

     26   

6.06.

 

Environmental Laws

     26   

6.07.

 

Further Assurances

     26   

6.08.

 

Maintenance of Ownership of Significant Subsidiaries

     26   

SECTION 7.

 

NEGATIVE COVENANTS

     26   

7.01.

 

Financial Condition Covenant

     26   

7.02.

 

Sale of Assets; Merger

     26   

7.03.

 

Limitation on Liens

     27   

7.04.

 

Limitation on Transactions with Affiliates

     28   

7.05.

 

Sales and Leasebacks

     28   

7.06.

 

Limitation on Changes in Lines of Business

     29   

7.07.

 

Use of Proceeds

     29   

7.08.

 

Fiscal Year

     29   

7.09.

 

Limitation on Restrictions on Distributions from Subsidiaries

     29   

SECTION 8.

 

EVENTS OF DEFAULT

     29   

SECTION 9.

 

DEFINITIONS

     31   

9.01.

 

Defined Terms

     31   

9.02.

 

Terms Generally

     46   

SECTION 10.

 

THE ADMINISTRATIVE AGENT

     46   

10.01.

 

Appointment and Authority of Administrative Agent

     46   

10.02.

 

Reliance by Administrative Agent; Delegation by Administrative Agent

     47   

10.03.

 

No Amendment to Administrative Agent’s Duties Without Consent

     48   

10.04.

 

Responsibilities of Administrative Agent

     49   

10.05.

 

Proofs of Claim

     49   

10.06.

 

Rights as a Lender

     50   

10.07.

 

Credit Decision

     50   

10.08.

 

Resignation of Administrative Agent

     50   

10.09.

 

No Other Duties

     51   

 

ii



--------------------------------------------------------------------------------

SECTION 11.

 

MISCELLANEOUS

     51   

11.01.

 

Notices

     51   

11.02.

 

Successors and Assigns; Participations, Assignments and Designations

     53   

11.03.

 

Expenses; Indemnity

     56   

11.04.

 

Effectiveness

     57   

11.05.

 

Survival of Agreement; Benefit to Successors and Assigns

     57   

11.06.

 

Right of Setoff

     58   

11.07.

 

Waivers; Amendment

     58   

11.08.

 

Severability

     59   

11.09.

 

Headings

     59   

11.10.

 

Governing Law; Jurisdiction

     59   

11.11.

 

Counterparts

     60   

11.12.

 

Interest Rate Limitation

     60   

11.13.

 

Entire Agreement

     60   

11.14.

 

Waiver of Jury Trial

     61   

11.15.

 

USA PATRIOT Act

     61   

11.16.

 

Defaulting Lenders

     61   

11.17.

 

Certain Acknowledgements

     63   

11.18.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     63   

 

SIGNATURES

  

Schedule 1.01

  

Commitments

  

Schedule 4.04

  

Litigation

  

Schedule 4.11

  

Environmental and Safety Matters

  

Schedule 7.03

  

First Mortgage Bond Indentures

  

Schedule 11.01

  

Notice Addresses

  

EXHIBIT A

  

Form of Assignment and Acceptance

  

EXHIBIT B

  

Form of Compliance Certificate

  

EXHIBIT C

  

Form of Note

  

EXHIBIT D

  

Form of Exemption Certificate

  

EXHIBIT E

  

Form of Extension Letter

  

EXHIBIT F

  

Form of Commitment Increase Supplement

  

EXHIBIT G

  

Form of Additional Lender Supplement

  

EXHIBIT H

  

Form of Sublimit Adjustment Letter

  

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of April 5, 2016, among AVANGRID, INC., a
New York corporation (“Avangrid”), NEW YORK STATE ELECTRIC & GAS CORPORATION, a
New York corporation (“NYSEG”), ROCHESTER GAS AND ELECTRIC CORPORATION, a New
York corporation (“RGE”), CENTRAL MAINE POWER COMPANY, a Maine corporation
(“CMP”), THE UNITED ILLUMINATING COMPANY, a specially chartered Connecticut
corporation (“UI”), CONNECTICUT NATURAL GAS CORPORATION, a Connecticut
corporation (“CNG”), THE SOUTHERN CONNECTICUT GAS COMPANY, a Connecticut
corporation (“SCG”), and THE BERKSHIRE GAS COMPANY, a Massachusetts gas company
(“BGC”; together with Avangrid, NYSEG, RGE, CMP, UI, CNG and SCG, the
“Borrowers”; each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and BANK OF AMERICA, N.A., as syndication agent (the
“Syndication Agent”).

W I T N E S S E T H:

WHEREAS, each Borrower has requested, and, subject to the terms and conditions
hereof, the Administrative Agent and the Lenders have agreed, to extend certain
credit facilities to the Borrowers on the terms and conditions of this
Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, such parties hereby agree as follows:

SECTION 1. METHOD OF BORROWING AND PAYMENT OF FEES

1.01. Commitments; Loans.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make revolving loans (“Loans”) in Dollars to each Borrower at any time and from
time to time from and including the date hereof to but excluding the Termination
Date, or until the earlier termination of its Commitment, in an aggregate
principal amount at any one time outstanding not to exceed the amount of its
Commitment; provided that (i) the aggregate principal amount of all Loans to any
Borrower outstanding at any time shall not exceed such Borrower’s Sublimit and
(ii) the Total Extensions of Credit shall not exceed the Total Commitments.
Loans made to any Borrower shall be the several obligations of such Borrower.

(b) The Loans made by the Lenders on any Borrowing Date that are ABR Loans shall
be (i) in a minimum aggregate principal amount of $1,000,000, (ii) in an
integral multiple of $500,000 in excess of the amount provided in clause
(i) above or (iii) in an aggregate principal amount equal to the remaining
balance of the Total Commitment, as the case may be. The Loans made by the
Lenders on any Borrowing Date that are Eurodollar Loans shall be (A) in a
minimum aggregate principal amount of $3,000,000 (or, if less, in the amount of
the Total Commitments less the Total Extensions of Credit) or (B) in an integral
multiple of $1,000,000 in excess of the amount provided in clause (A) above, as
the case may be.

 

1



--------------------------------------------------------------------------------

1.02. Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(b) Each Loan shall be an ABR Loan or a Eurodollar Loan, as such Borrower may
request, subject to and in accordance with Section 2.01. Each Lender may at its
option fulfill its Commitment with respect to any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that no Borrower shall be entitled to request any Borrowing that, if
made, would result in an aggregate of more than ten separate Eurodollar Loans of
any Lender being outstanding to such Borrower hereunder at any one time. For
purposes of the foregoing, Eurodollar Loans having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Loans.

1.03. Termination and Reduction of Commitments; Sublimits.

(a) Upon at least three Business Days’ prior irrevocable written or facsimile
notice to the Administrative Agent (which shall promptly be communicated by the
Administrative Agent to the Lenders), the Borrowers may at any time permanently
terminate in whole, or from time to time permanently reduce in part, the
Commitment of each Lender in respect of each Borrower, ratably in accordance
with the proportion that each Lender’s Commitment bears to the Total Commitment;
provided that such termination or reduction of Commitments shall have the effect
of reducing or terminating each Borrower’s Sublimit in a pro rata amount;
provided further that at no time shall the Extensions of Credit of any Lender
exceed the Commitment of such Lender. Each such partial reduction of the
Commitments of the Lenders shall be in the aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of $5,000,000.

(b) Each of the Borrowers shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction, the applicable
Facility Fee on the amount of the Commitments so terminated or reduced accrued
through the date of such termination or reduction.

(c) The Commitments shall be automatically terminated on the Termination Date,
unless sooner terminated pursuant to any other provision of this Section 1.03 or
Section 8.

1.04. Extensions of Commitments.

(a) The Borrowers may, by sending an Extension Letter in substantially the form
of Exhibit E to the Administrative Agent (in which case the Administrative Agent
shall promptly deliver a copy to each of the Lenders), not less than 30 days and
not more than 60 days prior to each anniversary of the Closing Date, request
that the Lenders extend the Termination Date then in effect (the “Current
Termination Date”) so that it will occur one year after the Current

 

2



--------------------------------------------------------------------------------

Termination Date. Each Lender, acting in its sole discretion, shall advise in
response to such extension request, by written notice to the Administrative
Agent given not less than 15 days and not more than 30 days prior to the Current
Termination Date or the next occurring anniversary of the Closing Date, as the
case may be (such date on which a Lender may give notice of its intention to
extend the Current Termination Date being referred to herein as the “Final
Election Date”), whether or not such Lender agrees to such extension (each
Lender that so advises the Administrative Agent that it will not extend the
Current Termination Date being referred to herein as a “Non-Extending Lender”).
Any Lender that does not advise the Administrative Agent by the Final Election
Date shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to agree.

(b) (i) In response to such extension request under Section 1.04(a), if Lenders
holding Commitments that aggregate 50% or more of the Total Commitments of the
Lenders on or prior to the Final Election Date have not agreed to extend the
Termination Date, then the Current Termination Date shall not be so extended and
the outstanding principal balance of all loans and other amounts payable
hereunder shall be due and payable on the Current Termination Date.

(ii) In response to such extension request under Section 1.04(a), if Lenders
holding Commitments that aggregate more than 50% of the Total Commitments on or
immediately prior to the Final Election Date have agreed to extend the Current
Termination Date, the Administrative Agent shall notify each Borrower of such
agreement in writing no later than five days after the Final Election Date, and
effective on the Current Termination Date or the next occurring anniversary of
the Closing Date, as the case may be (the “Extension Date”), the Termination
Date applicable to the Lenders that have agreed to such extension (such Lenders
being referred to herein as “Continuing Lenders”) shall be the day that is one
year after the Current Termination Date. In the event of such extension, the
Commitments of each Non-Extending Lender shall terminate on the Current
Termination Date applicable to such Non-Extending Lender, all Loans and other
amounts payable hereunder to such Non-Extending Lender shall become due and
payable on such Current Termination Date and the Total Commitments of the
Lenders hereunder shall be reduced by the aggregate Commitments of Non-Extending
Lenders so terminated on and after such Current Termination Date. Each
Non-Extending Lender shall be required to maintain its original Commitments up
to the Termination Date, or Current Termination Date, as applicable, to which
such Non-Extending Lender had previously agreed.

(c) In the event that the conditions in Section 1.04(b)(ii) have been satisfied,
the Borrowers shall have the right on or before the Extension Date, at their own
expense, to require any Non-Extending Lender to transfer and assign without
recourse or representation (except as to title and the absence of Liens created
by it) (in accordance with and subject to the restrictions contained in
Section 11.02) all its interests, rights and obligations under the Loan
Documents to one or more banks, financial institutions or other entities (which
may include any Lender) (each, an “Extension Lender”); provided that (w) such
Extension Lender agrees that the Termination Date applicable to it shall be the
day that is one year after the Current Termination Date, (x) such Extension
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which consent shall not be unreasonably withheld),
(y) such assignment

 

3



--------------------------------------------------------------------------------

shall become effective as of the Extension Date and (z) such Extension Lender
shall pay to such Non-Extending Lender in immediately available funds on the
effective date of such assignment the principal of and interest accrued to the
date of payment on the Loans made by such Non-Extending Lender hereunder and all
other amounts accrued for such Non-Extending Lender’s account or owed to it
hereunder. Notwithstanding the foregoing, no extension of the Termination Date
shall become effective unless, on the Extension Date, the conditions set forth
in Section 5.02 shall be satisfied (with all references in such paragraphs to
the making of a Loan being deemed to be references to the extension of the
Commitments on the Extension Date) and the Administrative Agent shall have
received certificates to that effect with respect to each Borrower dated the
Extension Date and executed by a responsible officer of such Borrower.

(d) Notwithstanding anything to the contrary in this Section 1.04, the
Termination Date shall not be extended unless the aggregate Commitments of the
Continuing Lenders and any other Extension Lenders are greater than or equal to
the Total Extensions of Credit as of the Extension Date.

(e) There shall be no more than two extensions under this Section 1.04.

1.05. Additional Commitments.

(a) In the event that the Borrowers wish to increase the Commitments at any time
when no Event of Default has occurred and is continuing, they shall notify the
Administrative Agent in writing of the amount (the “Proposed Increase Amount”)
of such proposed increase (such notice, a “Commitment Increase Notice”);
provided that the aggregate amount of any such increase in Commitments shall be
at least $10,000,000. The Borrowers may offer to the existing Lenders and, with
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld), one or more additional banks, financial institutions or other
entities the opportunity to participate in all or a portion of the Proposed
Increase Amount pursuant to Section 1.05(b).

(b) Any Lender that accepts an offer to it by the Borrowers to increase its
Commitment pursuant to Section 1.05(a) shall, in each case, execute a Commitment
Increase Supplement with each Borrower and the Administrative Agent,
substantially in the form of Exhibit F, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.01 shall be deemed to be
amended to so increase the Commitment of such Lender.

(c) Any additional bank, financial institution or other entity which the
Borrowers select to offer participation in the increased Commitment and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 1.05(a) shall execute an
Additional Lender Supplement with each Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such bank, financial
institution or other entity (herein called an “Additional Lender”) shall become
a Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 1.01 shall be deemed to be amended to add the name and Commitment of
such Additional Lender; provided that the Commitment of any such Additional
Lender shall be in an amount not less than $5,000,000.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Section 1.05, (i) in no
event shall any transaction effected pursuant to this Section 1.05 cause the
Total Commitments to exceed $2,000,000,000, (ii) in no event shall the aggregate
principal amount of Loans owed by any Borrower exceed such Borrower’s Sublimit,
(iii) no Lender shall have any obligation to increase its Commitment unless it
agrees to do so in its sole discretion and (iv) any increase of Commitments
pursuant to this Section 1.05 shall be subject to the satisfaction of the
conditions set forth in Section 5.02(a) (as modified as for extensions of credit
made after the Closing Date) and Section 5.02(b) on the applicable Accordion
Effective Date.

(e) Subject to the terms and conditions hereof, each Additional Lender and each
Lender that executes a Commitment Increase Supplement or Additional Lender
Supplement, as the case may be, pursuant to Section 1.05(b) (each, an “Accordion
Lender”) shall, on the date upon which its Commitment or increased Commitment,
as the case may be, becomes effective (its “Accordion Effective Date”), make
Loans to each Borrower, and each Borrower shall prepay outstanding Loans owing
to the Lenders other than such Accordion Lender(s), in amounts such that, after
giving effect to the making of such Loans by such Accordion Lender and the
prepayment of outstanding Loans owing to Lenders other than such Accordion
Lender(s), the aggregate principal amount of Loans owing to each Lender shall
equal such Lender’s Commitment Percentage (determined after giving effect to the
new or increased Commitment of such Accordion Lender(s)) of the aggregate amount
of the Loans outstanding on such Accordion Effective Date. On such Accordion
Effective Date, each Borrower shall pay to the Administrative Agent, for the
account of the Lenders, any amounts owing to such Lenders pursuant to
Section 2.12 in respect of Loans prepaid on such Accordion Effective Date
pursuant to this Section 1.05(e).

(f) At the time the Borrowers submit a Commitment Increase Notice, they shall
advise the Lenders of the proposed new Sublimits.

1.06. Adjustments of Sublimits. The Borrowers may from time to time so long as
no Event of Default exists with respect to any Borrower, upon not less than five
Business Days’ notice to the Administrative Agent in a Sublimit Adjustment
Letter in substantially the form of Exhibit H (in which case the Administrative
Agent shall promptly deliver a copy to each of the Lenders), change their
respective Sublimits; provided that (i) the aggregate amount of the Sublimits
shall equal but not exceed the Total Commitments, (ii) each Sublimit shall be an
integral multiple of $5,000,000 and (iii) the Sublimit of each Borrower shall
not exceed such Borrower’s Maximum Sublimit.

SECTION 2. THE LOANS

2.01. Notice and Provision of Loans.

(a) Each Borrower shall give the Administrative Agent written or facsimile
notice (or telephone notice promptly confirmed in writing or by facsimile)
(x) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
time, three Business Days before a proposed Borrowing by such Borrower, or
(y) in the case of an ABR Borrowing, not later than 11:00 a.m., New York time,
on the day of a proposed Borrowing by such Borrower. Such notice shall be
irrevocable and shall in each case refer to this Agreement and specify
(i) whether such

 

5



--------------------------------------------------------------------------------

Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day) and the amount thereof; and
(iii) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, or with respect to any notice provided for under Section 2.07(a)
hereof, then such Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Upon receipt of any such notice from a Borrower, the
Administrative Agent shall promptly notify each Lender thereof.

(b) Each Lender shall make a Loan in the amount required, as determined under
Section 2.13, with respect to each Borrowing hereunder on the Borrowing Date by
wire transfer of immediately available funds to the Administrative Agent in New
York, New York, not later than 12:00 noon, New York time, and the Administrative
Agent shall by 3:00 p.m., New York time, credit the amounts so received to the
general deposit account of such Borrower with the Administrative Agent or such
other general deposit account of such Borrower designated in writing to the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders. Unless the Administrative Agent shall
have received notice from a Lender (x) in the case of a Eurodollar Loan, prior
to the date of any such Borrowing, and (y) in the case of an ABR Loan, not later
than 12:00 noon, New York time, on the date of any Borrowing, that such Lender
will not make available to the Administrative Agent such Lender’s portion of
such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this Section 2.01(b) and the Administrative Agent may, in
reliance upon such assumption, make available to such Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date such amount is paid to the Administrative Agent, at (i) in
the case of a payment to be made by such Borrower, the interest rate applicable
at the time to the Loans comprising such Borrowing, and (ii) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its portion of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement and such Borrower’s obligation
under this Section 2.01(b) to pay to the Administrative Agent such corresponding
amount shall be deemed terminated. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Agreement, no Borrower shall be
entitled to request any Borrowing if the Interest Period requested with respect
thereto would end after the Termination Date.

2.02. Repayment of Loans. The outstanding principal balance of each Loan shall
be payable on the Interest Payment Date with respect thereto unless such Loan is
continued or converted in accordance with Section 2.07; provided that in any
event the outstanding principal balance of each Loan shall be payable not later
than the earlier of (i) the one-year anniversary of the Borrowing Date with
respect to such Loan and (ii) the Termination Date. Each Loan shall bear
interest on the outstanding principal balance thereof from the applicable
Borrowing Date as set forth in Section 2.04.

2.03. Facility Fees, etc.

(a) Each Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (a “Facility Fee”) for the period from and including
the Closing Date until all of the Loans have been repaid and the Commitments
have been terminated, computed at such Borrower’s Facility Fee Rate then in
effect on the Commitment Percentage of such Lender of the total amount of the
Facility (drawn or undrawn) multiplied by such Borrower’s Fee Percentage,
payable quarterly in arrears on the last day of each March, June, September and
December, on the Termination Date, (and if applicable, thereafter on demand),
commencing on the first of such dates to occur after the Closing Date. If any
Commitment shall be reduced in part, the Facility Fee shall be paid in
accordance with Section 1.03(b).

(b) Each Borrower agrees to pay to the Administrative Agent the Fees in the
amounts and on the dates previously agreed to in writing by such Borrower and
the Administrative Agent.

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

2.04. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.04 plus 2%; and (ii) if all or a portion of any interest
payable on any Loan or any Fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%; in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full.

 

7



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.04(c) shall be payable from time to
time on demand.

2.05. Computation of Interest and Fees.

(a) Interest and Fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify each Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or Eurocurrency Reserve Requirements shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
each Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of any Borrower, deliver to such Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.09(a).

2.06. Alternate Rate of Interest. If prior to the first day of any Interest
Period the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the relevant Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or that
such Eurodollar Rate is not available, the Administrative Agent shall give
telecopy or telephonic notice thereof to such Borrower and the Lenders as soon
as practicable thereafter. If such notice is given, then (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall such Borrower have the right to convert Loans to
Eurodollar Loans.

2.07. Continuation and Conversion of Loans.

(a) Each Borrower shall have the right, with respect to any Eurodollar Loan made
to such Borrower, at the end of any Interest Period, on three Business Days’
prior telephonic notice to the Administrative Agent (which shall be confirmed in
writing on the next Business Day thereafter) (i) to continue such Loan into a
subsequent Interest Period (provided that no Loan shall be continued into an
Interest Period that ends on a date that is later than the earlier to occur of
the one-year anniversary of the Borrowing Date with respect to such Loan and the
Termination Date) or (ii) to convert such Loan into an ABR Loan.

 

8



--------------------------------------------------------------------------------

(b) Each Borrower shall have the right, with respect to any ABR Loan made to
such Borrower, at any time, on three Business Days’ prior telephonic notice to
the Administrative Agent (which shall be confirmed in writing on the next
Business Day thereafter), to convert such Loan into a Eurodollar Loan.

(c) Any notice required to be given by any Borrower to the Administrative Agent
pursuant to this Section 2.07 shall be irrevocable. Any notice given by any
Borrower to the Administrative Agent hereunder shall be promptly communicated by
the Administrative Agent to the Lenders.

(d) In addition to the above notice requirements, any continuation or conversion
by such Borrower pursuant to this Section 2.07 shall be subject to the
following:

(i) no Event of Default shall have occurred and be continuing at the time of
such continuation or conversion;

(ii) if less than all the Loans at the time outstanding shall be continued or
converted, such continuation or conversion shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans of the
Type being continued or converted held by the Lenders immediately prior to such
continuation or conversion;

(iii) each conversion shall be effected by each Lender by applying the proceeds
of the new ABR Loan or Eurodollar Loan, as the case may be, to the Loan being
converted;

(iv) upon each conversion of an ABR Loan into a Eurodollar Loan, and upon the
conversion of a Eurodollar Loan into an ABR Loan, such Borrower shall pay all
accrued interest on such Loan being converted at the time of conversion;

(v) if the new Loan made in respect of a conversion shall be a Eurodollar Loan,
the first Interest Period with respect thereto shall commence on the date of
conversion;

(vi) any Loan which may not be continued as or converted into a Eurodollar Loan
shall be automatically continued as or converted to an ABR Loan; provided that
each Loan shall be paid in full not later than the earlier to occur of the
one-year anniversary of the Borrowing Date with respect to such Loan and the
Termination Date;

(vii) a Eurodollar Loan may be converted to an ABR Loan only on the last day of
an Interest Period; and

(viii) any conversion shall be subject to Section 1.01(b) hereof.

 

9



--------------------------------------------------------------------------------

In the event that any Borrower shall not give notice to continue any Eurodollar
Loan as a Eurodollar Loan into a subsequent Interest Period, or to convert any
such Loan, such Loan (unless repaid) shall automatically become an ABR Loan at
the expiration of the then current Interest Period.

2.08. Prepayments.

(a) Each Borrower shall have the right, upon notice to the Administrative Agent,
at any time and from time to time to prepay any Borrowing, in whole or in part,
provided that such notice must be received by the Administrative Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Loans and (B) on the date of prepayment of ABR Loans); provided,
however, that each partial prepayment shall be in an amount that is (i) an
integral multiple of $500,000 and not less than $1,000,000, for any ABR Loan, or
(ii) an integral multiple of $1,000,000 and not less than $3,000,000, for any
Eurodollar Loan.

(b) If, on the date of any termination or reduction of the Commitments pursuant
to Section 1.03, or any adjustment of Sublimits pursuant to Section 1.06, the
aggregate principal amount of all Loans to any Borrower outstanding at any time
exceeds such Borrower’s Sublimit (such excess, an “Over-Advance”), then such
Borrower shall pay or prepay so much of the Loans in an amount equal to the
lesser of such Over-Advance and the aggregate principal amount of all Loans
outstanding to such Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit such Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein. All prepayments under this
Section 2.08 shall be subject to Section 2.12 but otherwise without premium or
penalty. All prepayments under this Section 2.08 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment. Each
prepayment shall be made to the Administrative Agent, to be distributed to the
Lenders, pro rata in accordance with the proportion that each Lender’s Loans of
the Type prepaid bears to the aggregate amount of all Lenders’ Loans of such
Type outstanding.

2.09. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if any Change in Law shall
(i) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Loan made by it, or change the basis of taxation of
payments to any Lender of the principal of or interest on any Eurodollar Loan
made by such Lender or any Fees or other amounts payable hereunder (other than
(A) changes in respect of taxes imposed on the overall net income of such Lender
by the jurisdiction in which such Lender has its principal office or by any
political subdivision or taxing authority therein and (B) Taxes or Other Taxes,
which shall be governed by Section 2.16); (ii) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by any Lender (except any reserve requirement
reflected in the Eurodollar Rate hereunder); or (iii) impose on any Lender or
the interbank eurodollar market any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender; and the result of any of
the foregoing shall be to

 

10



--------------------------------------------------------------------------------

increase the cost to such Lender of making, converting to, continuing or
maintaining any Eurodollar Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon prompt request of such Lender, such Borrower
will pay to such Lender as provided in Section 2.09(c) such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time, each Borrower shall pay as provided in
Section 2.09(c) to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of each Lender signed by an officer of the respective Lender
setting forth in reasonable detail such amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph
Section 2.09(a) or 2.09(b), as the case may be, shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay each Lender the amount shown as due on any such certificate delivered
by it within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.09 shall not constitute a waiver of such Lender’s right to
demand such compensation. The protection of this Section 2.09 shall be available
to each Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.

2.10. Change in Legality.

(a) Notwithstanding any other provision herein, if any Lender determines that
any Change in Law shall make it unlawful for such Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by prompt written notice to each Borrower
and to the Administrative Agent, such Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request by any Borrower for a Eurodollar Borrowing
shall, as to such Lender only, be deemed a request for an ABR Loan unless and
until such declaration shall be subsequently withdrawn; and

 

11



--------------------------------------------------------------------------------

(ii) require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
Section 2.10(c).

(b) In the event any Lender shall give notice pursuant to Section 2.10(a), all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(c) For purposes of this Section 2.10, a notice to any Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by such Borrower.

2.11. New Office or Agency; Replacement of Lenders.

(a) If any Lender (i) requests compensation under Section 2.09, (ii) gives
notice pursuant to Section 2.10(a) or (iii) requires the Borrower to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then in each case such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(x) would eliminate or reduce amounts payable pursuant to Section 2.09 or 2.16
or cause such Lender to withdraw its notice pursuant to Section 2.10(a), as the
case may be, in the future, and (y) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay its pro rata share of the reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.09, or if any Borrower
is required to pay additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16 and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 2.11(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse or representation (except
as to title and the absence of any Liens created by it) (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.02), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.02;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other

 

12



--------------------------------------------------------------------------------

amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.12) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.09 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.

2.12. Indemnity.

(a) Each Borrower shall indemnify each Lender against any loss or expense which
such Lender may sustain or incur as a consequence of (i) any failure by such
Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Section 4, (ii) any failure by such Borrower to borrow
or to refinance, convert, continue or prepay any Loan hereunder after
irrevocable notice of such borrowing, refinancing, conversion, continuation or
prepayment has been given pursuant to Section 2.01, 2.07 or 2.08, (iii) any
payment, prepayment or conversion by such Borrower of a Eurodollar Loan required
by any other provision of this Agreement or otherwise made or deemed made on a
date other than the last day of the Interest Period applicable thereto, (iv) any
default in payment or prepayment of the principal amount of any Loan or any part
thereof or interest accrued thereon by such Borrower, as and when due and
payable (at the due date thereof, whether by scheduled maturity, acceleration,
irrevocable notice of prepayment or otherwise) or (v) the occurrence of any
Event of Default with respect to such Borrower; including, in each case, any
loss or reasonable expense sustained or incurred or to be sustained or incurred
in liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (x) its cost of obtaining the funds for
the Loan being paid, prepaid, converted or not borrowed, converted or continued
(assumed to be the Eurodollar Rate applicable thereto) for the period from the
date of such payment, prepayment, conversion or failure to borrow, convert or
continue to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the Interest Period for such Loan
which would have commenced on the date of such failure) over (y) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted or not
borrowed, converted or continued for such period or Interest Period, as the case
may be. A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to

 

13



--------------------------------------------------------------------------------

receive pursuant to this Section 2.12 shall be delivered to the relevant
Borrower and shall be conclusive absent manifest error. Such Borrower shall pay
each Lender the amount shown as due on any certificate within 15 days after its
receipt of same.

(b) Payments made by any Borrower under this Section 2.12 shall be the several
obligation of such Borrower and no Borrower shall have any liability for, or
shall guarantee any obligation of, any other Borrower.

(c) The obligations of each Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.13. Pro Rata Treatment. Each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
on account of any Facility Fee, each reduction of the Commitments and each
refinancing of any Borrowing with, conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans),
except in each case (i) as otherwise expressly contemplated by this Agreement
and (ii) as required to give effect to the provisions of Sections 2.09, 2.10,
2.11 and 2.12. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s Percentage of such Borrowing, to the next higher or lower
whole Dollar amount.

2.14. Sharing of Setoffs. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to a Borrower or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).

 

14



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.15. Payments.

(a) Each Borrower shall make each payment (including principal of or interest on
any Borrowing of such Borrower or any Fees or other amounts owing by such
Borrower) hereunder not later than 12:00 p.m., New York time, on the date when
due in Dollars to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in immediately available funds, without condition or
deduction for any counterclaim, deduction, recoupment or setoff.

(b) Whenever any payment (including principal of or interest on any Borrowing of
such Borrower or any Fees or other amounts owing by such Borrower) hereunder
shall become due, or otherwise would occur, on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of interest or Fees,
if applicable.

2.16. Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall be made, in accordance with
Section 2.15, free and clear of and without reduction or withholding for any and
all present or future taxes, levies, imposts, duties, deductions, assessments,
fees, withholdings or other charges imposed by any Governmental Authority, and
all liabilities with respect thereto, including interest, additions to tax and
penalties, excluding taxes imposed on the net income of the Administrative Agent
or any Lender (or any transferee or assignee thereof, including a participation
holder (any such entity being called a “Transferee”)) and any branch profits or
franchise taxes imposed on the Administrative Agent or any Lender (or
Transferee) by the United States or any jurisdiction under the laws of which the
Administrative Agent or any such Lender (or Transferee) is organized or doing
business in or any political subdivision thereof (all such nonexcluded taxes,
levies, imposts, duties, deductions, assessments, fees, withholdings, charges
and liabilities hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender (or any Transferee) or the Administrative Agent, then
(i) the sum payable shall be increased by the amount necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) such Lender (or Transferee) or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions and (iii) such Borrower shall timely pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law; provided that no Borrower shall be required
to pay any additional amounts to any Lender (or Transferee) pursuant to this
Section 2.16(a) or to provide indemnification pursuant to Section 2.16(c) to the
extent the obligation to pay such additional amounts or to provide such
indemnification relates to U.S. federal withholding taxes imposed pursuant to
FATCA.

 

15



--------------------------------------------------------------------------------

(b) Without limiting the provisions of Section 2.16(a), each Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies (hereinafter referred to as “Other
Taxes”) that arise from any payment made by such Borrower hereunder or under any
other Loan Document or from the execution, delivery, enforcement or registration
of, or otherwise with respect to, this Agreement or any other Loan Document.

(c) Each Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 Business Days after written demand therefor, for
the full amount of any Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) paid by such Lender (or Transferee) or the Administrative Agent, as the
case may be, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant taxing
authority or other Governmental Authority. If any Lender (or Transferee) or the
Administrative Agent determines, in its sole discretion, that is has received a
refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 2.16, it shall promptly notify such
Borrower of such refund and shall, within 30 days after receipt of a request by
such Borrower (or promptly upon receipt, if such Borrower has requested
application for such refund pursuant hereto), pay such refund to such Borrower
(but only to the extent of amounts that have been paid by such Borrower under
this Section 2.16 with respect to such refund), net of all out-of-pocket
expenses of such Lender (or Transferee) or the Administrative Agent, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of such Lender (or Transferee) or the Administrative
Agent, agrees to repay such refund (plus penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender (or Transferee)
or the Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (c), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (c) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. Nothing contained in this Section 2.16(c) shall require any
Lender (or Transferee) or the Administrative Agent to make available any of its
tax returns (or any other information relating to taxes that it deems to be
confidential) to any Borrower or any other Person.

(d) As soon as practicable, and in any event within 30 days, after the date of
any payment of Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower will furnish to the Administrative Agent, at its address referred
to in Section 11.01, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

16



--------------------------------------------------------------------------------

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.16 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Upon the written request of any Borrower, each Lender (or Transferee) that
is not a “U.S. Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to each of the Borrowers and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8BEN-E or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit D and a Form W-8BEN
or Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrowers under this Agreement and the other Loan Documents. In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify each of the Borrowers at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(g) A Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which such Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to each
of the Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by any Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(h) If a payment made to a Lender under any Loan Document would be subject to
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s

 

17



--------------------------------------------------------------------------------

obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement

(i) No Borrower shall be required to pay any additional amounts to any Lender
(or Transferee) in respect of United States Federal withholding tax pursuant to
Section 2.16(a) or to provide indemnification pursuant to Section 2.16(c) if the
obligation to pay such additional amounts or to provide such indemnification
would not have arisen but for a failure by such Lender (or Transferee) to comply
with the provisions of Sections 2.16(f), 2.16(g) and 2.16(h); provided, however,
that each Borrower shall be required to pay those amounts or provide such
indemnification to any Lender (or Transferee) that it was required to pay or
indemnify hereunder prior to the failure of such Lender (or Transferee) to
comply with the provisions of Sections 2.16(f) and 2.16(g).

(j) Each Lender shall severally indemnify the Administrative Agent, within 10
Business Days after written demand therefor, for (i) any taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such taxes and without limiting the
obligations of the Borrowers to do so) and (ii) any taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.02(b) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (j).

(k) The obligations of the Borrowers under this Section 2.16 shall be the
several obligations of each Borrower and no Borrower shall have any liability
for, or shall guarantee any obligation of, any other Borrower.

(l) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Borrower hereby severally represents and warrants that:

4.01. Corporate Existence and Power. Each of such Borrower and its Significant
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is duly qualified to do
business and is in good standing as a foreign corporation under the laws of each
material jurisdiction where its ownership, lease or

 

18



--------------------------------------------------------------------------------

operation of property or the conduct of its business requires such qualification
and (iii) has all requisite corporate power and authority and the legal right
(A) to own its assets and carry on the business in which it is engaged and
(B) in the case of such Borrower, to execute and deliver this Agreement and the
other Loan Documents to which it is a party and perform its obligations under
this Agreement and the other Loan Documents to which it is a party.

4.02. Due Authorization, Compliance with Law, Enforceable Obligations, etc.

(a) The execution and delivery of this Agreement and the other Loan Documents to
which it is a party by such Borrower and the performance by such Borrower of its
obligations under this Agreement and the other Loan Documents to which it is a
party have been duly authorized by all necessary corporate action (including any
necessary stockholder action) on the part of such Borrower, and do not and will
not (i) violate (A) any provision of any law, rule, regulation (including any
applicable public service or public utility law of New York, Maine, Connecticut,
Massachusetts or any other state, the Federal Power Act, and Regulation U and
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, decree, determination or award presently in effect having
applicability to such Borrower, (B) the Certificate of Incorporation, as
amended, or By-laws of such Borrower or (C) any material indenture, agreement or
other instrument to which such Borrower is a party, or by which such Borrower or
any of its property is bound, (ii) be in conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or (iii) result in or require the
creation or imposition of any lien of any nature upon any of the assets or
properties of such Borrower or its Subsidiaries.

(b) This Agreement and the other Loan Documents to which such Borrower is a
party have been duly executed and delivered by such Borrower and constitute the
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws or principles of equity relating to or
affecting the enforcement of creditors’ rights or contractual obligations
generally.

(c) Such Borrower has obtained from all Governmental Authorities with
jurisdiction all approvals, authorizations and consents and has made, or will
make when due, all filings with such Governmental Authorities required in
connection with the execution and delivery of this Agreement and the other Loan
Documents to which it is a party by such Borrower and the performance by such
Borrower of its obligations under this Agreement and the other Loan Documents to
which it is a party (including approvals, authorizations, consents and filings
(if any) required under any applicable public service or public utility law of
New York, Maine, Connecticut or Massachusetts or any other state and the Federal
Power Act, each as amended from time to time, and the rules, orders and
regulations issued in connection therewith), and all such approvals,
authorizations and consents are final and in full force and effect.

4.03. Financial Condition. (a) In the case of Avangrid, Avangrid has heretofore
provided the Lenders with audited consolidated financial statements of such
Borrower and its Subsidiaries consisting of a consolidated balance sheet as at
December 31, 2015, and the related consolidated statements of income, changes in
common stock equity and cash flows audited by Ernst & Young LLP, independent
certified public accountants and (b) in the case of the

 

19



--------------------------------------------------------------------------------

Subsidiary Borrowers, such Borrower has heretofore provided the Lenders with
(i) audited consolidated financial statements of such Borrower and its
Subsidiaries consisting of a consolidated balance sheet as at December 31, 2014,
and the related consolidated statements of income, changes in common stock
equity and cash flows audited by Ernst & Young LLP or PricewaterhouseCoopers,
LLP, as applicable, independent certified public accountants and (ii) unaudited
consolidated financial statements for the quarterly periods ended March 31,
2015, June 30, 2015 and September 30, 2015, together with related consolidated
statements of income, changes in common stock equity and cash flows for the
respective periods ending on such dates. All such consolidated financial
statements, including the related schedules and any notes thereto, fairly
present the consolidated financial position of such Borrower and its
Subsidiaries as of the dates thereof and the results of its operations and
changes in its common stock equity and cash flows for the periods then ended,
all in accordance with GAAP applied on a consistent basis. Since December 31,
2015, in the case of Avangrid, Inc., and December 31, 2014, in the case of the
Subsidiary Borrowers, there has not occurred any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect, except as may have been disclosed in Avangrid’s Registration
Statement on Form S-4, Avangrid’s Annual Report on Form 10-K for the year ended
December 31, 2015 and any Current Report on Form 8-K of Avangrid or UIL Holdings
Corporation, in each case as filed with the SEC prior to the Closing Date.

4.04. Litigation. Except as disclosed on Schedule 4.04 and in Avangrid’s Annual
Report on Form 10-K for the year ended December 31, 2015, as filed with the SEC
prior to the Closing Date, there are no actions, suits or proceedings pending
or, to the knowledge of such Borrower, threatened against or affecting such
Borrower or any of its properties by or before any court or any Federal, state,
local, foreign or other governmental agency or regulatory authority which, if
determined adversely to such Borrower, would have a material adverse effect on
the financial condition or business of such Borrower or would materially impair
the ability of such Borrower to perform its obligations under this Agreement or
the other Loan Documents to which it is a party.

4.05. Tax Returns. Such Borrower has filed or caused to be filed all Federal,
state, local and foreign tax returns which, to its knowledge, are required to be
filed and has paid or caused to be paid all taxes as shown on such returns or on
any assessment received by it to the extent that such taxes have become due,
except taxes the validity of which is being contested in good faith by
appropriate proceedings and with respect to which such Borrower shall have set
aside on its books such reserves as are required in accordance with generally
accepted accounting principles with respect to any such tax.

4.06. Investment Company Act. Such Borrower is not an “investment company” as
that term is defined in, and is not otherwise subject to regulation under, the
Investment Company Act of 1940, as amended.

4.07. Other Agreements. Such Borrower is not in default with respect to any
material indenture, mortgage, loan agreement or evidence of indebtedness to
which it is a party or by which it or any of its properties may be bound, which
default would materially adversely affect such Borrower’s financial condition.

 

20



--------------------------------------------------------------------------------

4.08. Federal Reserve Regulations. No part of the proceeds of any Loans will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.

4.09. No Material Misstatements. No information, report, financial statement,
exhibit or schedule furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or the other Loan Documents or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that, with respect to any financial
projections, such Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

4.10. Employee Benefit Plans. Such Borrower is in compliance in all material
respects with the applicable provisions of ERISA and the regulations and
published interpretations thereunder. No Reportable Event has occurred as to
which such Borrower was required to file a report with the PBGC.

4.11. Environmental and Safety Matters. Except as disclosed on Schedule 4.11,
such Borrower complies in all material respects with all, and has not violated
in any material respects any, Environmental Laws, and is aware of no events,
conditions or circumstances involving liability under or continued compliance
with such Environmental Laws, or environmental pollution or contamination or
human health or safety that could reasonably be expected to have a material
adverse effect on the financial condition or business of such Borrower or would
materially impair the ability of such Borrower to perform its obligations under
this Agreement or the other Loan Documents to which it is a party.

4.12. Ownership of Property; Liens. Such Borrower and its Significant
Subsidiaries has good title to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, except to the extent failure to have such title could not reasonably
be expected to have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted by Section 7.03.

4.13. Use of Proceeds. The proceeds of the Loans shall be used (i) to provide
credit support for such Borrower’s commercial paper and (ii) for general
corporate purposes of such Borrower.

4.14. Anti-Corruption Laws and Sanctions. Such Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Borrower, its Subsidiaries and their respective officers and directors and,
to the knowledge of such Borrower, its employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) such Borrower, any of its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of such Borrower, any
agent of such Borrower or any of its

 

21



--------------------------------------------------------------------------------

Subsidiaries that will act in any capacity in connection with or benefit from
the Facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

4.15. EEA Financial Institutions. Such Borrower is not an EEA Financial
Institution.

SECTION 5. CONDITIONS PRECEDENT

5.01. Conditions Precedent to Effectiveness of Agreement. The effectiveness of
this Agreement and the obligations of the Lenders to make the initial extension
of credit hereunder are subject to the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, each Borrower and
each Lender listed on Schedule 1.01 and (ii) duly executed copies of the other
Loan Documents.

(b) Existing Agreements. All amounts outstanding, accrued or payable under the
Existing Agreements shall be repaid in full and the Existing Agreements and the
respective commitments thereunder shall be terminated and any letters of credit
thereunder shall be terminated or cash collateralized in full, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment and termination.

(c) Representations and Warranties; No Default. On the Closing Date, (i) the
representations and warranties set forth in Section 4 qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects on and as of such time with the same effect
as though such representations and warranties had been made on and as of such
time, (ii) no Event of Default, nor any event which upon notice or lapse of time
or both would constitute an Event of Default, shall have occurred and be
continuing on and as of such time and (iii) the Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Financial Officer
of each Borrower, confirming compliance with the foregoing clauses (i) and (ii).

(d) Charter Documents; Bylaws. The Administrative Agent shall have received a
certificate of a secretary or assistant secretary of each Borrower certifying as
to the incumbency and genuineness of the signature of each officer of such
Borrower executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (i) the articles or
certificate of incorporation or formation of such Borrower and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation or formation, (ii) the bylaws or other
governing document of such Borrower as in effect on the Closing Date,
(iii) resolutions duly adopted by the board of directors of such Borrower
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and (iv) each certificate required to be
delivered pursuant to Section 5.01(e)(i).

(e) Good Standing. The Administrative Agent shall have received copies of
(i) certificates of good standing, existence or its equivalent with respect to
each Borrower certified as of a recent date by the appropriate Governmental
Authorities of its jurisdiction of incorporation or formation and (ii) such
“bring-down” good standing certificates dated the Closing Date or the Business
Day immediately preceding the Closing Date as the Administrative Agent shall
reasonably require.

 

22



--------------------------------------------------------------------------------

(f) Approvals. All governmental and third party approvals (including approvals
(if any) required under any applicable public service or public utility law of
New York, Maine, Connecticut or Massachusetts or any other state or commonwealth
and the Federal Power Act, as amended from time to time, and the rules, orders
and regulations issued in connection therewith) necessary in connection with the
continuing operations of each Borrower and the transactions contemplated hereby
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent, invalidate or otherwise
impose adverse conditions related to this Agreement (including the rights and
remedies of the Lenders hereunder).

(g) Financial Statements. On or prior to the Closing Date, the Lenders shall
have received (i) audited consolidated financial statements of Avangrid for the
2015 and 2014 fiscal years and of each Subsidiary Borrower for the 2014 and 2013
fiscal years and (ii) unaudited interim consolidated financial statements of
each Subsidiary Borrower for the quarterly periods ended March 31,
2015, June 30, 2015 and September 30, 2015.

(h) Opinion of Counsel. The Administrative Agent shall have received an opinion,
or opinions, satisfactory in form and content to the Administrative Agent and
the Lenders, addressed to the Administrative Agent and each of the Lenders and
dated as of the Closing Date, from legal counsel to the Borrowers, which legal
counsel may be in-house counsel to the Borrowers.

(i) Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel).

(j) PATRIOT Act. Each Borrower shall have provided to the Administrative Agent
and the Lenders the documentation and other information requested by the
Administrative Agent and the Lenders in order to comply with requirements of the
PATRIOT Act.

5.02. Conditions to All Extensions of Credit. The obligations of the Lenders to
make any extensions of credit (including the initial extension of credit)
hereunder are subject to the satisfaction of the following conditions precedent
on the relevant borrowing, continuation or conversion date:

(a) Representations and Warranties. On the date of each Borrowing hereunder, the
representations and warranties of the applicable Borrower set forth in Section 4
(other than, in the case of extensions of credit made after the Closing Date,
the representations and warranties made in (i) the last sentence of
Section 4.03, (ii) Section 4.04 and (iii) Section 4.11) qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects on and as of such time with the same effect
as though such representations and warranties had been made on and as of such
time.

 

23



--------------------------------------------------------------------------------

(b) No Default. On the date of each Borrowing hereunder, no Event of Default,
nor any event which upon notice or lapse of time or both would constitute an
Event of Default, shall have occurred and be continuing at such time or after
giving effect to any such extension of credit with respect to the applicable
Borrower.

(c) Notices. The Administrative Agent shall have received a notice of borrowing
or notice of conversion or continuation, as applicable, from the Borrower in
accordance with Section 2.01(a) or Section 2.07(a), as applicable.

Each Borrowing by any Borrower hereunder shall constitute a representation and
warranty by such Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.02 hereof have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Each Borrower, severally but not jointly, covenants and agrees that from the
date hereof and until payment in full of the principal of and interest on the
Loans and the termination of the Commitments, unless such Borrower, acting
through the Administrative Agent, shall obtain the written consent of the
Required Lenders, each Borrower shall:

6.01. Financial Statements; Certificates; Reports. Furnish to the Lenders:

(a) promptly upon becoming available, but in any event within 105 days after the
end of each fiscal year of such Borrower, a copy of the audited consolidated
balance sheet of such Borrower as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized
standing;

(b) promptly upon becoming available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year
of such Borrower, the unaudited consolidated balance sheet of such Borrower as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by the principal financial officer
of such Borrower as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

(c) concurrently with the delivery of any financial statements pursuant to
Section 6.01(a) and (b), a Compliance Certificate of such Borrower executed by
the principal financial officer of such Borrower (i) stating that to the best of
such principal financial officer’s knowledge, such Borrower during such period
has observed or performed in all material respects all of its covenants and
other agreements, and satisfied every condition contained in this Agreement to
be observed, performed or satisfied by it, and that such principal financial
officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate and (ii) containing information and calculations
for determining compliance by such Borrower with the provisions of this
Agreement referred to therein (including Section 7.01) as of the last day of the
fiscal quarter or fiscal year of such Borrower, as the case may be;

 

24



--------------------------------------------------------------------------------

(d) as soon as possible, and in any event within five Business Days after a
Financial Officer of such Borrower knows or has reason to know that any
Reportable Event has occurred with respect to any Plan maintained in whole or in
part for the employees of such Borrower or any Significant Subsidiary, a
statement of such Financial Officer, setting forth details as to such Reportable
Event and the action which is proposed to be taken with respect thereto, and as
soon as possible, and in any event within five Business Days after filing or
receipt thereof, a copy of the notice of such Reportable Event filed with or
received from the PBGC;

(e) copies of each annual and other report with respect to any Plan requested by
any Lender;

(f) promptly after receipt thereof, a copy of any notice which such Borrower or,
to the knowledge of such Borrower, any Significant Subsidiary, may receive from
the PBGC relating to the intention of the PBGC to terminate any Plan maintained
in whole or in part for the benefit of employees of such Borrower or any
Significant Subsidiary or to appoint a trustee to administer any such Plan;

(g) promptly, from time to time, such other information regarding the
operations, business, affairs and financial condition of such Borrower and any
Significant Subsidiary as any of the Lenders may reasonably request; and

(h) as soon as possible, and in any event within five Business Days after a
Financial Officer of such Borrower knows or has reason to know that any Event of
Default, or any event which, upon notice or lapse of time or both, would
constitute an Event of Default, has occurred, a statement of such Financial
Officer, setting forth details as to such Event of Default or event.

6.02. ERISA. Comply in all material respects with the applicable provisions of
ERISA.

6.03. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of such Borrower or its Subsidiaries, as the case may be, or (ii) the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.04. Maintenance of Existence; Compliance. Except as otherwise required by a
Governmental Authority having jurisdiction over such Borrower or any of its
Subsidiaries, (a) (i) preserve, renew and keep in full force and effect its
corporate existence and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.02 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) maintain in effect and
enforce policies and procedures designed to ensure compliance by such Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

25



--------------------------------------------------------------------------------

6.05. Inspection of Property and Operations; Books and Records. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon the
reasonable request of any Lender, permit representatives of any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records and to discuss the business, operations, properties and
financial and other condition of such Borrower with officers and employees of
such Borrower and with their independent certified public accountants.

6.06. Environmental Laws. Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, and obtain and comply
in all material respects with and maintain, and ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

6.07. Further Assurances. Execute any and all further documents, agreements and
instruments, and take all such further actions, that may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents, all at the expense of such Borrower.

6.08. Maintenance of Ownership of Significant Subsidiaries. In the case of
Avangrid, take such action from time to time as shall be necessary to ensure
that it at all times owns, directly or indirectly, all of the issued and
outstanding shares of common stock of each of its Significant Subsidiaries.

SECTION 7. NEGATIVE COVENANTS

Each Borrower, severally but not jointly, covenants and agrees that from the
date hereof and until payment in full of the principal of and interest on the
Loans and the termination of the Commitments, unless such Borrower, acting
through the Administrative Agent, shall obtain the written consent of the
Required Lenders, or except as otherwise required by a Governmental Authority
having jurisdiction over such Borrower, such Borrower shall not, and shall not
permit any of its Significant Subsidiaries to, directly or indirectly:

7.01. Financial Condition Covenant. Permit the ratio of Consolidated
Indebtedness to Consolidated Total Capitalization of such Borrower to exceed
0.65 to 1.00 at any time.

7.02. Sale of Assets; Merger. (a) Sell, lease, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) (i) all or materially
all of its respective properties or assets, whether now owned or hereafter
acquired, (ii) in the case of Avangrid, (A) the primary natural gas,
transmission and/or energy services business, as applicable, of any Significant
Subsidiary or (B) any common stock of any Significant Subsidiary (other than to
Avangrid or a Significant Subsidiary, or any directors or employees thereof), or
(iii) any of its properties or

 

26



--------------------------------------------------------------------------------

assets, whether now owned or hereafter acquired, if the effect of such sale,
lease, transfer or disposition would (A) after giving effect to such
transaction, result in such Borrower’s senior unsecured long-term debt rating
issued by S&P or Moody’s to fall below BBB- or Baa3, respectively (or, if senior
unsecured debt ratings are unavailable for such Borrower, the senior secured
long-term debt rating issued by S&P or Moody’s to fall below BBB or Baa2,
respectively) or (B) materially impair the ability of such Borrower to perform
its obligations under this Agreement or under any other Loan Document or (b)
consolidate with or merge with another corporation, except where such Borrower
(or the Significant Subsidiary, as the case may be) is the surviving corporation
and that, after giving effect to such consolidation or merger, no breach of
Section 7.01, when calculated on a pro forma basis, would result therefrom, and
no other Event of Default, nor any event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing.

7.03. Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except for
Liens created under its applicable primary first mortgage bond indenture or
equivalent instrument set forth on Schedule 7.03, as in effect on the Closing
Date, and except for:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of such Borrower, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 90 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of such Borrower
or any of its Significant Subsidiaries;

(f) Liens in existence on the date hereof, securing any Indebtedness outstanding
on the date hereof and extensions, renewals or replacements thereof; provided
that no such Lien is spread to cover any additional property after the Closing
Date (other than pursuant to any Borrower Senior Secured Indebtedness) and that
the amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness, in an aggregate principal amount not to exceed
$250,000,000 (in the case of Avangrid), $50,000,000 (in the case of NYSEG, RGE,
CMP and UI) or $25,000,000 (in the case of CNG, SCG and BGC) at any one time
outstanding, incurred to finance the acquisition or construction of fixed or
capital assets (including Capital Lease

 

27



--------------------------------------------------------------------------------

Obligations) and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
(i) such Liens shall be created substantially simultaneously with or within 120
days after such acquisition or completion of such construction of such fixed or
capital assets and (ii) such Liens do not at any time encumber any property
other than the property financed by such indebtedness;

(h) any interest or title of a lessor under any lease entered into in the
ordinary course of business and covering only the assets so leased;

(i) Liens existing upon any property acquired by such Borrower in the ordinary
course of business; provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition, (ii) such Lien shall not apply to any
other property or assets and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(j) Liens arising in connection with sales or transfers of, or financings
secured by, accounts receivable or related contracts;

(k) Liens created by or resulting from litigation or legal proceedings that are
currently being contested in good faith by appropriate proceedings and do not
involve amounts that in the aggregate would exceed $50,000,000;

(l) Liens incidental to the normal conduct of the business of any Borrower or
any Subsidiary of such Borrower or the ownership of its property that are not
incurred in connection with the incurrence of Indebtedness and that do not in
the aggregate materially impair the use of such property in the operation of the
business of such Borrower and its Subsidiaries taken as a whole or the value of
such property for the purposes of such business; and

(m) Liens created under any Loan Document.

7.04. Limitation on Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate unless such transaction is (a) subject to the jurisdiction of, and
approved by, the Federal Energy Regulatory Commission under the Federal Power
Act, as amended, or any state regulatory commission or (b) upon fair and
reasonable terms no less favorable to such Borrower or such Significant
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.

7.05. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by such Borrower or any Significant Subsidiary of real or
personal property that has been or is to be sold or transferred by such Borrower
or such Significant Subsidiary to such Person or any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of such Borrower or such Significant Subsidiary, except to
the extent such arrangement would not, collectively with all similar
arrangements, reasonably be expected to materially impair the ability of such
Borrower to perform its obligations under this Agreement.

 

28



--------------------------------------------------------------------------------

7.06. Limitation on Changes in Lines of Business. Enter into any business,
either directly or through any Subsidiary, except for those businesses in which
such Borrower and its Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto.

7.07. Use of Proceeds. Request any Borrowing or use (and such Borrower shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use) the proceeds of the Loans, directly or
indirectly, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

7.08. Fiscal Year. Permit the fiscal year of such Borrower to end on a day other
than December 31 or change such Borrower’s method of determining fiscal
quarters.

7.09. Limitation on Restrictions on Distributions from Subsidiaries. Create or
otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Significant
Subsidiary to pay dividends or make any other distribution on its Capital Stock
to such Borrower, other than any encumbrance or restriction pursuant to an
agreement or instrument in effect at the Closing Date, or imposed by any
Governmental Authority.

SECTION 8. EVENTS OF DEFAULT

With respect to each Borrower, each of the following events shall constitute an
event of default hereunder (hereinafter called an Event of Default) with respect
to such Borrower:

(a) failure by such Borrower to pay any amount of principal of any of the Loans,
as and when due and payable; failure by such Borrower to pay any interest on any
of the Loans, any Fee or any other amount owed under this Agreement, within five
days after any such interest, Fee or other amount becomes due and payable;

(b) such Borrower shall fail to perform or observe any of its other covenants or
agreements contained in this Agreement or any other Loan Document and such
failure shall continue unremedied for 30 days (or in the case of failure to
observe Section 7.01, for five Business Days) after the earlier of (i) a
Financial Officer of such Borrower obtaining knowledge thereof and (ii) receipt
by such Borrower of written notice thereof from the Administrative Agent or any
Lender;

(c) any representation or warranty made by such Borrower herein or in any
certificate or other instrument furnished in connection with this Agreement that
is qualified as to materiality shall be incorrect or any such representation or
warranty not so qualified shall be incorrect in any material respect when made
or deemed made;

(d) default beyond any applicable grace period with respect to any Borrower
Senior Secured Indebtedness of such Borrower, or the performance of any
obligation incurred in

 

29



--------------------------------------------------------------------------------

connection with any such Indebtedness, if the effect of such default is to
permit the holder thereof, or a trustee or agent on its behalf, to cause such
Indebtedness to become due prior to its stated maturity or any such Indebtedness
shall not be paid at maturity;

(e) default beyond any applicable grace period with respect to any Indebtedness
of such Borrower and/or any Significant Subsidiary, the outstanding principal
amount of which exceeds in the aggregate $50,000,000 (or, in the case of CNG,
SCG and BGC, $25,000,000), or the performance of any obligation incurred in
connection with such Indebtedness if the effect of such default is to accelerate
the maturity of such indebtedness or to permit the holder thereof, or a trustee
or agent on its behalf, to cause such indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable, or if any such Indebtedness shall not
be paid at maturity;

(f) the entry of a decree or order by a court having jurisdiction in the
premises for relief in respect of such Borrower or any Significant Subsidiary
under any Debtor Relief Law, or appointing a receiver, liquidator, assignee,
trustee, custodian or sequestrator (or similar official) such Borrower or any
Significant Subsidiary, or of any substantial part of their respective
properties, or ordering the winding-up of or liquidation of the affairs of such
Borrower or any Significant Subsidiary and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days;

(g) the filing by such Borrower or any Significant Subsidiary of a petition or
answer or consent seeking relief under any Debtor Relief Law, or the consent by
such Borrower or any Significant Subsidiary to the institution of proceedings
thereunder or to the filing of any such petition or to the appointment or taking
possession by a receiver, liquidator, assignee, trustee, custodian or
sequestrator (or other similar official) of such Borrower or any Significant
Subsidiary or of any substantial part of their respective properties, or the
failure of such Borrower or any Significant Subsidiary generally to pay its
debts as such debts become due, or the taking of corporate action by such
Borrower or any Significant Subsidiary in furtherance of any such action;

(h) final judgment for the payment of money exceeding an aggregate of
$50,000,000 (or, in the case of CNG, SCG and BGC, $25,000,000) shall be rendered
or entered against such Borrower and/or any Significant Subsidiary and the same
shall remain undischarged for a period of 60 days during which execution shall
not be effectively stayed or contested in good faith;

(i) a Reportable Event shall have occurred with respect to any Plan that
reasonably could be expected to result in a liability of such Borrower to the
PBGC or to a Plan in an aggregate amount exceeding $50,000,000 (or, in the case
of CNG, SCG and BGC, $25,000,000) and, within 30 days after the reporting of any
such Reportable Event to the Administrative Agent, the Administrative Agent
shall have notified such Borrower in writing that (i) the Required Lenders have
made a determination that, on the basis of such Reportable Event, there are
reasonable grounds (A) for the termination of such Plan by the PBGC, (B) for the
appointment by the appropriate United States District Court of a trustee to
administer such Plan or (C) for the imposition of a lien in favor of such Plan
and (ii) as a result thereof an Event of Default exists hereunder; or a trustee
shall be appointed by a United States District Court to administer any such
Plan; or the PBGC shall institute proceedings to terminate any Plan;

 

30



--------------------------------------------------------------------------------

(j) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (except
for Iberdrola, S.A. and, in the case of the Subsidiary Borrowers, Avangrid)
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 20% of the
outstanding common stock of such Borrower; or

(k) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the obligations hereunder or thereunder, ceases to be in full
force and effect; or any Borrower contests in any manner the validity or
enforceability of any Loan Document;

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent, shall, at the request of, or may, with
the consent of, the Required Lenders, by written notice to such Borrower, take
any or all of the following actions, at the same or different times:
(A) terminate or reduce, as provided below, forthwith the Commitments of the
Lenders hereunder with respect to such Borrower and (B) declare the Loans made
to such Borrower and all other amounts accrued or owing by such Borrower under
this Agreement to be forthwith due and payable, whereupon such Loans and such
other amounts shall become forthwith due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding; provided,
however, that upon the occurrence of the events in paragraph (f) or (g) of this
Section 8 both of the preceding actions will automatically take place without
any notice to such Borrower or any action by the Administrative Agent or any
Lender; and provided further that if an Event of Default shall have occurred and
be continuing with respect to one Borrower, but not the other Borrowers (the
“Non-Defaulting Borrowers”), the Administrative Agent shall reduce the total
outstanding Commitments of the Lenders hereunder to an amount which is not less
than the aggregate Sublimits of the Non-Defaulting Borrowers, as described in
Section 1.01(a). For the avoidance of doubt, provisions in this Agreement
including the term “Event of Default” are intended to refer to Events of Default
with respect to the Borrower affected by such provision.

SECTION 9. DEFINITIONS

9.01. Defined Terms. As used in this Agreement, the terms listed in this
Section 9.01 shall have the respective meanings set forth in this Section 9.01.

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.5%
and (c) the Eurodollar Rate on such day (or, if such day is not a Business Day,
the next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

31



--------------------------------------------------------------------------------

“ABR Loan” shall mean a Loan bearing interest at the ABR.

“Accordion Effective Date” shall have the meaning assigned to it in
Section 1.05(e).

“Accordion Lender” shall have the meaning assigned to it in Section 1.05(e).

“Additional Lender” shall have the meaning assigned to it in Section 1.05(c).

“Administrative Agent” shall have the meaning assigned to it in the recitals
hereof.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the person specified. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise. “Controlled”
shall have a meaning correlative thereto.

“Agreement” shall mean this Revolving Credit Agreement, as amended, supplemented
or otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers and their respective Subsidiaries
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean for each Type of Loan, the rate per annum set
forth under the relevant column heading below which corresponds with the most
current rating of such Borrower’s senior unsecured long-term debt issued by
Moody’s and S&P, respectively.

 

Ratings

   Applicable Margin for
Eurodollar Loans   Applicable Margin for
ABR Loans

>A1/A+

   0.800%   0.000%

A2/A

   0.900%   0.000%

A3/A-

   1.000%   0.000%

Baa1/BBB+

   1.075%   0.075%

Baa2/BBB

   1.275%   0.275%

Baa3/BBB-

   1.475%   0.475%

<Baa3/BBB-

   1.650%   0.650%

Changes in the Applicable Margin shall become effective on the date on which
Moody’s and/or S&P changes the rating it has issued for such Borrower’s senior
unsecured long-term debt. If both agencies issue a rating and the two ratings
fall in different levels, the Applicable Margin shall be based upon the level
indicated by the higher rating; provided that if the higher rating is two or
more levels above the lower rating, the Applicable Margin shall be based upon

 

32



--------------------------------------------------------------------------------

the next level below the higher of the two. If only one of such two agencies
issues a rating, such rating shall apply. If a Borrower (a) does not have a
senior unsecured long-term debt rating, the Applicable Margin shall be based on
the level one level below such Borrower’s senior secured long-term debt rating,
and (b) does not have a senior unsecured long-term debt rating or a senior
secured long-term debt rating, pricing shall be at such Borrower’s issuer
rating.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Santander Bank, N.A., in their respective capacities as exclusive joint lead
arrangers and exclusive joint bookrunners.

“Assignee” shall have the meaning assigned to it in Section 11.02(c).

“Assignment and Acceptance” shall mean an assignment and acceptance,
substantially in the form of Exhibit A.

“Assignor” shall have the meaning assigned to it in Section 11.02(c).

“Avangrid” shall have the meaning assigned to it in the recitals hereof.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“BGC” shall have the meaning assigned to it in the recitals hereof.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to it in the recitals hereof.

“Borrower Senior Secured Indebtedness” shall mean any Indebtedness of the
Borrowers secured by any Lien on property owned or acquired by them; provided
that the aggregate principal amount of Indebtedness secured by such Liens shall
not exceed $250,000,000 for Avangrid, $250,000,000 for NYSEG, $175,000,000 for
RGE, $100,000,000 for CMP, $75,000,000 for UI, $25,000,000 for CNG, $25,000,000
for SCG and $10,000,000 for BGC at any one time outstanding.

 

33



--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

“Borrowing Date” shall mean, with respect to any Loan, the date on which such
Loan is disbursed.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which Lenders are open for
business in New York City; provided, however, that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
Lenders are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” shall mean as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” shall mean the first date all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.07.

“CMP” shall have the meaning assigned to it in the recitals hereof.

“CNG” shall have the meaning assigned to it in the recitals hereof.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

34



--------------------------------------------------------------------------------

“Commitment” shall mean, as to any Lender, the obligation of such Lender, if
any, to make Loans in an aggregate principal amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule
1.01 or in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.

“Commitment Increase Notice” shall have the meaning assigned to it in
Section 1.05(a).

“Commitment Percentage” shall mean, as to any Lender at any time, the percentage
that such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
that the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding;
provided that, in the event that the Loans are paid in full prior to the
reduction to zero of the Total Extensions of Credit, the Commitment Percentages
shall be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.

“Compliance Certificate” shall mean a certificate duly executed by the principal
financial officer of such Borrower substantially in the form of Exhibit B.

“Consolidated Indebtedness” shall mean, with respect to any Borrower at any
date, all Indebtedness of such Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, excluding debt and
interest expense arising from the application of Financial Interpretation Number
45 or 46 of the Financial Accounting Standards Board.

“Consolidated Net Income” shall mean, with respect to any Borrower at any date,
the consolidated net income, if any, after taxes, of such Borrower and its
Subsidiaries for such period determined in accordance with GAAP; provided that
Consolidated Net Income shall not be reduced or increased by the amount of any
non-cash extraordinary charges or credits that would otherwise be deducted from
or added to revenue in determining such Consolidated Net Income.

“Consolidated Net Worth” shall mean, with respect to any Borrower at any date,
all amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of such Borrower and its Subsidiaries under stockholders’ equity
determined at such date; provided, however, that in any event (and
notwithstanding a change in GAAP subsequent to the date of this Agreement)
amounts attributable to such Borrower’s and its Subsidiaries’ preferred stock
shall be included in Consolidated Net Worth.

“Consolidated Total Capitalization” shall mean, with respect to any Borrower at
any date, the sum of the Consolidated Net Worth of such Borrower and the
Consolidated Indebtedness of such Borrower.

“Continuing Lenders” shall have the meaning assigned to it in Section 1.04(b).

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

35



--------------------------------------------------------------------------------

“Current Termination Date” shall have the meaning assigned to it in
Section 1.04(a).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” shall mean, subject to Section 11.16(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the applicable Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due; (b) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three Business Days
after written request by the Administrative Agent or any Borrower, to confirm in
writing to the Administrative Agent and each Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and each Borrower); or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
(A) proceeding under any Debtor Relief Law or (B) Bail-In Action or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such equity interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 11.16(b)) upon delivery of written notice
of such determination to each Borrower and each Lender.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

36



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
Assignee under Section 11.02 (subject to such consents, if any, as may be
required thereunder).

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment
(including natural resources, wetlands, flora and fauna), as now or may at any
time hereafter be in effect.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” shall mean with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;

 

37



--------------------------------------------------------------------------------

provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurodollar Base
Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at the Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Event of Default” shall mean any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Exchange Act” shall have the meaning assigned to it in Section 8(j).

“Existing Agreements” shall mean (i) the Second Amended and Restated Five-Year
Revolving Credit Agreement, dated as of May 30, 2012, as amended, among Avangrid
(executed under its then name, “Iberdrola USA, Inc.”), the several lenders party
thereto and Citibank, N.A.as administrative agent, (ii) the Revolving Credit
Agreement, dated as of July 15, 2011, as amended, among NYSEG, RGE and CMP, the
several lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, and (iii) the Amended and Restated Credit Agreement, dated as of
November 30, 2011, as amended, among UIL Holdings Corporation, UI, SCG, CNG and
BGC, the several lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Extension Date” shall have the meaning assigned to it in Section 1.04(b).

“Extension Lender” shall have the meaning assigned to it in Section 1.04(c).

“Extensions of Credit” shall mean as to any Lender at any time, an amount equal
to the sum of the aggregate principal amount of all Loans held by such Lender
then outstanding.

“Facility” shall mean the Commitments and the Loans made thereunder.

“Facility Fee” shall have the meaning assigned to it in Section 2.03(a).

 

38



--------------------------------------------------------------------------------

“Facility Fee Rate” shall mean, as to any Borrower, the rate per annum set forth
below which corresponds with the most current rating of such Borrower’s senior
unsecured long-term debt issued by Moody’s and S&P, respectively.

 

Ratings

   Facility Fee Rate

³A1/A+

   0.075%

A2/A

   0.100%

A3/A-

   0.125%

Baa1/BBB+

   0.175%

Baa2/BBB

   0.225%

Baa3/BBB-

   0.275%

<Baa3/BBB-

   0.350%

Changes in the Facility Fee Rate shall become effective on the date on which
Moody’s and/or S&P changes the rating it has issued for such Borrower’s senior
unsecured long-term debt. If both agencies issue a rating and the two ratings
fall in different levels, the Facility Fee Rate shall be based upon the level
indicated by the higher rating; provided that if the higher rating is two or
more levels above the lower rating, the Facility Fee Rate shall be based upon
the next level below the higher of the two. If only one of such two agencies
issues a rating, such rating shall apply. If such Borrower (a) does not have a
senior unsecured long-term debt rating, the Facility Fee Rate shall be based on
the level one level below such Borrower’s senior secured long-term debt rating,
and (b) does not have a senior unsecured long-term debt rating or a senior
secured long-term debt rating, pricing shall be at such Borrower’s issuer
rating.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Fee Percentage” shall mean, with respect to each Borrower, a fraction the
numerator of which is such Borrower’s Maximum Sublimit and the denominator of
which is the aggregate amount of the Maximum Sublimits.

“Fees” shall mean the Facility Fees and other fees separately agreed to in
writing by the Borrowers and the Administrative Agent.

“Final Election Date” shall have the meaning assigned to it in Section 1.04(a).

“Financial Officer” of a Borrower shall mean the principal financial officer,
principal accounting officer, treasurer or controller of such Borrower or any
vice president of such Borrower whose primary responsibility is for financial
matters. For purposes of this Agreement, “Financial Officer” shall include the
Treasurer of Avangrid Service Company who has authority to act on such
Borrower’s behalf.

 

39



--------------------------------------------------------------------------------

“Funding Office” shall mean the office of the Administrative Agent specified in
Schedule 11.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to each Borrower
and the Lenders.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
such Borrower in good faith.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

“Indebtedness” shall mean of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the

 

40



--------------------------------------------------------------------------------

deferred purchase price of property or services (other than trade payables not
overdue more than 60 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all liabilities of such Person as an account party under
acceptances, letters of credit (other than trade letters of credit), surety
bonds or similar arrangements, (g) the liquidation value of all preferred
Capital Stock of such Person that is redeemable at the option of the holder
thereof or that has any mandatory dividend, redemption or other required payment
that could be required thereunder prior to the date that is one year after the
Termination Date, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. Indebtedness shall not include Indebtedness of a Borrower
arising from the application of Financial Interpretation Number 45 of the
Financial Accounting Standards Board, Financial Interpretation Number 46 of the
Financial Accounting Standards Board or Issue No. 01-08 of the Emerging Issues
Task Force (EITF).

“Interest Payment Date” shall mean (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any
Eurodollar Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending one week or one, two, three or six months thereafter, as each Borrower
may elect, and (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing and ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Termination Date and
(iii) the date such Borrowing is repaid or prepaid in accordance with Sections
2.02 or 2.08; provided, however, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for

 

41



--------------------------------------------------------------------------------

which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate (for the shortest period for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, as of the Specified Time on the Quotation Day for such Interest
Period. When determining the rate for a period which is less than the shortest
period for which the Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.

“Lenders” shall have the meaning as defined in the preamble hereto.

“Lending Office” shall mean (a) initially, for each Lender, its branch office or
offices located as of the date hereof at its address set forth in such Lender’s
Administrative Questionnaire and (b) subsequently, such other branch (or
affiliate) of each Lender as such Lender may designate by notice in writing to
the Borrowers and the Administrative Agent as the branch (or affiliate) from
which ABR Loans or Eurodollar Loans will thereafter be made hereunder and for
the account of which all payments by the Administrative Agent of principal of,
and interest on, ABR Loans or Eurodollar Loans, as the case may be, will
thereafter be made.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan Documents” shall mean this Agreement and the Notes.

“Loans” shall have the meaning assigned to it in Section 1.01(a).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of each
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Maximum Rate” shall have the meaning assigned to it in Section 11.12.

 

42



--------------------------------------------------------------------------------

“Maximum Sublimit” shall mean, as to any Borrower, the amount set forth opposite
such Borrower’s name in the table below.

 

Borrower

   Maximum Sublimit  

Avangrid

   $ 1,000,000,000   

NYSEG

   $ 250,000,000   

RGE

   $ 250,000,000   

CMP

   $ 250,000,000   

UI

   $ 250,000,000   

CNG

   $ 150,000,000   

SCG

   $ 150,000,000   

BGC

   $ 25,000,000   

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 11.07 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Borrowers” shall have the meaning assigned to it in Section 8.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extending Lender” shall have the meaning assigned to it in Section 1.04(a).

“Non-U.S. Lender” shall have the meaning assigned to it in Section 2.16(f).

“Note” shall mean, if requested by any Lender, the promissory note of a Borrower
in favor of the Lender in substantially the form of Exhibit C, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.

“NYSEG” shall have the meaning assigned to it in the recitals hereof.

“Other Taxes” shall have the meaning assigned to it in Section 2.16(b).

“Participant” shall have the meaning assigned to it in Section 11.02(b).

“Participant Register” shall have the meaning assigned to it in
Section 11.02(b).

“PATRIOT Act” shall have the meaning assigned to in in Section 11.15.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of a Borrower
or any Significant Subsidiary.

 

43



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

“Proposed Increase Amount” shall have the meaning assigned to it in
Section 1.05(a).

“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Register” shall have the meaning assigned to it in Section 11.02(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Party” shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan.

“Required Lenders” shall mean at any time, the holders of more than 50% of the
Commitments then in effect, or, at any time the Commitments have terminated, the
holders of more than 50% of the Total Extensions of Credit. The Commitment and
the Total Extensions of Credit of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“RGE” shall have the meaning assigned to it in the recitals hereof.

“S&P” shall mean Standard & Poor’s Rating Services, a division of McGraw-Hill,
Inc.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

44



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“SCG” shall have the meaning assigned to it in the recitals hereof.

“Screen Rate” has the meaning assigned to it in the definition of “Eurodollar
Base Rate.”

“Specified Time” shall mean 11:00 a.m., London time.

“Significant Subsidiary” shall mean, as to any Borrower, at any particular time,
any Subsidiary of such Borrower that would be a “significant subsidiary” of such
Borrower within the meaning of Rule 1-02 under Regulation S-X promulgated by the
SEC, including without limitation in the case of Avangrid, Iberdrola Renewables
Holdings, Inc., Iberdrola Renewables, LLC and each of the Subsidiary Borrowers.

“Sublimit” shall mean, as to any Borrower, the amount set forth opposite such
Borrower’s name in the table below, as such amount may be adjusted from time to
time pursuant to Section 1.06.

 

Borrower

   Sublimit  

Avangrid

   $ 645,000,000   

NYSEG

   $ 160,000,000   

RGE

   $ 160,000,000   

CMP

   $ 160,000,000   

UI

   $ 160,000,000   

CNG

   $ 100,000,000   

SCG

   $ 100,000,000   

BGC

   $ 15,000,000   

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Subsidiary Borrowers” shall mean NYSEG, RGE, CMP, UI, CNG, SCG and BGC.

“Syndication Agent” shall have the meaning assigned to it in the recitals
hereof.

“Taxes” shall have the meaning assigned to it in Section 2.16(a).

 

45



--------------------------------------------------------------------------------

“Termination Date” shall mean April 5, 2021, as such date may be extended from
time to time with respect to some or all of the Lenders pursuant to
Section 1.04.

“Total Commitments” shall mean, as of a given date, the aggregate Commitments of
the Lenders on such date.

“Total Extensions of Credit” shall mean, at any time, the aggregate amount of
the Extensions of Credit of the Lenders outstanding at such time.

“Transferee” shall have the meaning assigned to it in Section 2.16(a).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate and the ABR.

“UI” shall have the meaning assigned to it in the recitals hereof.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

9.02. Terms Generally. The definitions in Section 9.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Sections, Exhibits and Schedules shall be deemed references to Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, including the word “consolidated,” as such term is
applicable to such Borrower.

SECTION 10. THE ADMINISTRATIVE AGENT

The Lenders and the Administrative Agent agree among themselves as follows:

10.01. Appointment and Authority of Administrative Agent. Each of the Lenders
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.08, the provisions of this
Section 10 are solely for the benefit of the Administrative Agent and the
Lenders, and no Borrower shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

46



--------------------------------------------------------------------------------

10.02. Reliance by Administrative Agent; Delegation by Administrative Agent.

(a) The Administrative Agent shall, in the absence of knowledge to the contrary,
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, communication, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it in good faith to
be genuine and correct and to have been signed, sent or otherwise authenticated
by the proper Person(s). The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for a Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

(b) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any recitals, statements, representations or warranties herein
or the contents of any document delivered in connection herewith, or be liable
for failing to ascertain or to make any inquiry concerning the performance or
observance by the Borrowers of any of the terms, conditions, covenants or
agreements contained in this Agreement or any other Loan Documents. The
Administrative Agent shall not be responsible to the Lenders or the holders of
any Notes for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or such Notes. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
until it shall have received from the payee of such Note notice, given as
provided herein, of the transfer thereof in compliance with Section 11.02. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions

 

47



--------------------------------------------------------------------------------

and any action or inaction pursuant thereto shall be binding on all the Lenders
and each subsequent holder of any Note. Neither the Administrative Agent nor any
of its directors, officers, employees or agents shall have any responsibility to
the Borrowers on account of the failure of or delay in performance or breach by
any Lender of any of its obligations hereunder or to any Lender on account of
the failure of or delay in performance or breach by any other Lender or the
Borrowers of any of their respective obligations hereunder or under the other
Loan Documents.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

10.03. No Amendment to Administrative Agent’s Duties Without Consent.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8 or 11.07) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
applicable Borrower or a Lender.

 

48



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d) The Administrative Agent shall not be bound by any waiver, amendment,
supplement or modification of this Agreement that affects its duties as
Administrative Agent under this Agreement unless it shall have given its prior
written consent as Administrative Agent thereto.

10.04. Responsibilities of Administrative Agent. The Administrative Agent is
hereby expressly authorized by the Lenders, without hereby limiting any implied
authority, (i) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received in like funds, and (ii) to promptly distribute to each Lender copies of
all notices, financial statements and other materials delivered by the Borrowers
pursuant to this Agreement as received by the Administrative Agent. In the event
that (x) a Borrower fails to pay when due the principal of or interest on any
Loan or any Fees or (y) the Administrative Agent receives notice from a Borrower
or any Lender of the occurrence of an Event of Default or other condition or
event, in each case the Administrative Agent shall promptly give written notice
thereof to the Lenders and shall take such action with respect to such Event of
Default or other condition or event as it shall be directed in writing to take
by the Required Lenders; provided, however, that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may take such action or refrain from taking such action with respect to
such Event of Default or other condition or event as it shall deem advisable in
the best interests of the Lenders. The Administrative Agent shall promptly
deliver any bill required to be delivered by the Administrative Agent to the
relevant Borrower.

10.05. Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation,

 

49



--------------------------------------------------------------------------------

expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03 and 11.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03 and 11.03.

10.06. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.07. Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking any action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders agrees that the Administrative Agent shall not
have any responsibility for the accuracy or adequacy of any information
contained in any document, or any oral information, supplied to such Lender by
the Borrowers directly or through the Administrative Agent.

10.08. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in New York, New
York, having a combined capital and surplus of at least $500,000,000, or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its

 

50



--------------------------------------------------------------------------------

resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders or the retiring Administrative Agent appoint a
successor Administrative Agent as provided for in Section 10.08(a). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by
each Borrower to a successor Administrative Agent shall be the same as those
payable by such Borrower to its predecessor unless otherwise agreed between such
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 10 and Section 11.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

10.09. No Other Duties. Anything herein to the contrary notwithstanding, none of
the Arrangers or Syndication Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

SECTION 11. MISCELLANEOUS

11.01. Notices.

(a) Any notice shall be conclusively deemed to have been received by a party
hereto and be effective on the day on which delivered to such party at the
address set forth below (or at such other address as such party shall specify to
the other parties in writing):

(i) if to the Administrative Agent or any Borrower, at the address thereof set
forth in Schedule 11.01; and

(ii) if to any of the Lenders, at the address specified in its Administrative
Questionnaire, or if a Lender is a Lender by virtue of an assignment, to it at
its address (or facsimile number) set forth in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

 

51



--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or other telegraphic communications equipment of the sender, or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 11.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 11.01.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under Section 2 by electronic communication. The
Administrative Agent or the relevant Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Any party hereto may change its address (including email address) or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of such Borrower’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information,

 

52



--------------------------------------------------------------------------------

document or other material that any Borrower provides to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent any Lender by means of
electronic communications pursuant to this Section 11.01, including through the
Platform.

11.02. Successors and Assigns; Participations, Assignments and Designations.

(a) This Agreement shall be binding upon and inure to the benefit of each
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 11.02(c),
(ii) by way of participation in accordance with the provisions of
Section 11.02(b) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.02(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.02(b) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Any Lender may, without the consent of or notice to the Borrowers or the
Administrative Agent, in accordance with applicable law, at any time sell
participations to any Person (other than a natural person or any Borrower or any
Affiliate or Subsidiary of any Borrower) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible for the performance thereof, (iii) such Lender shall remain
the holder of any such Loan for all purposes under this Agreement and the other
Loan Documents and (iv) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

53



--------------------------------------------------------------------------------

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of all
Lenders pursuant to Section 11.07 that affects such Participant. Each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.09,
2.10, 2.12 and 2.16 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.02(c); provided that such
Participant agrees to be subject to the provisions of Section 2.11 as if it were
an Assignee under Section 11.02(c); provided further that no Participant shall
be entitled to receive any greater amount pursuant to Section 2.09, 2.10, 2.12
or 2.16 than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.06 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14 as though it were a Lender.

(c) (i) Any Lender (an “Assignor”) may, in accordance with applicable law, at
any time and from time to time assign to any Lender, any Affiliate of any Lender
or any Approved Fund or, with the consent (which shall not be unreasonably
withheld or delayed) of the Borrowers and the Administrative Agent (provided
that each Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof), to any other
Person (other than any Borrower, any Subsidiary or Affiliate of any Borrower,
any Defaulting Lender or any other Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing, or any natural person) (an “Assignee”)
all or any part of its rights and obligations under this Agreement pursuant to
an Assignment and Acceptance, executed by such Assignee, such Assignor and any
other Person whose consent is required pursuant to this Section 11.02(c), and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that no such assignment to an Assignee (other than any
Lender, any affiliate of any Lender or any Approved Fund) shall be in an
aggregate principal amount of less than $5,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrowers and the Administrative Agent. For purposes of
the proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its related Approved Funds, if
any. Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder with a Commitment and/or Loans as set forth therein, and
(y) the Assignor thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be

 

54



--------------------------------------------------------------------------------

released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 2.09, 2.12, 2.16 and 11.03.
Notwithstanding any provision of this Section 11.02, the consent of any Borrower
shall not be required for any assignment that occurs when an Event of Default
shall have occurred and be continuing with respect to such Borrower.

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations or other compensating actions, including
funding, with the consent of each Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable Assignee and Assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this Section 11.02(c)(ii), then the Assignee of such interest shall be deemed to
be a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d) The Administrative Agent shall, acting solely for this purpose as an agent
of the Borrowers, maintain at its address referred to in Schedule 11.01 a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and the principal amount of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. Any assignment of any Loan,
whether or not evidenced by a Note, shall be effective only upon appropriate
entries with respect thereto being made in the Register (and each Note shall
expressly so provide). Any assignment or transfer of all or part of a Loan
evidenced by a Note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance, and thereupon one or
more new Notes shall be issued to the designated Assignee.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 11.02(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.

 

55



--------------------------------------------------------------------------------

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.02 concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank in accordance with
applicable law. The parties to this Agreement further acknowledge that any such
pledge or assignment shall not release such Lender from any of its obligations
hereunder or substitute any pledge or assignee for such Lender as a party
hereto.

(g) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 11.02(f).

11.03. Expenses; Indemnity.

(a) Each Borrower, severally but not jointly, agrees to pay all reasonable
out-of-pocket expenses incurred (i) by the Administrative Agent in connection
with the preparation of this Agreement or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated), including the reasonable
fees and disbursements of counsel to the Administrative Agent, and (ii) by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement or in connection
with the Loans made or any Notes issued hereunder, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Lenders.

(b) Each Borrower, severally but not jointly, agrees to indemnify the
Administrative Agent, each Lender and each Related Party of any of the foregoing
Persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Borrower) other than such Indemnitee and its Related
Parties arising out of, in any connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds of therefrom, (iii) any violation of,
or noncompliance with, any Environmental Law, any actual or alleged presence or
release of hazardous materials on or from any property owned or operated by such
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to such Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by such Borrower and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

56



--------------------------------------------------------------------------------

(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any of the other Loan Documents, or any investigation made by or on
behalf of the Administrative Agent or any Lender. All amounts due under this
Section 11.03 shall be payable on written demand therefor.

(d) To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.03(a) or 11.03(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the
aggregate Extensions of Credit at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.

(e) To the fullest extent permitted by applicable law, no Borrower shall assert,
and each of them hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
Section 11.03(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.04. Effectiveness. This Agreement shall become effective on the Closing Date,
and thereafter shall be binding upon and inure to the benefit of each Borrower,
the Administrative Agent and each Lender.

11.05. Survival of Agreement; Benefit to Successors and Assigns. All covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by the Lenders of the Loans
herein contemplated and the execution and delivery to the Lenders of any Notes
evidencing such Loans and shall continue in full force and effect so long as any
portion of any of such Notes is outstanding and unpaid and the Commitments have
not been terminated. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party and all covenants, promises and agreements by or on behalf
of each Borrower which are contained in this Agreement shall bind and inure to
the benefit of the successors and assigns of the Lenders; provided, however,
that no interest, rights or duties herein may be assigned by the Borrowers
without the prior written approval of all the Lenders.

 

57



--------------------------------------------------------------------------------

11.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or any such Affiliate to or for the credit or the account of such
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 11.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it is exercising such right of setoff. The rights of each Lender and its
Affiliates under this Section 11.06 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the applicable Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.07. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.07(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Except for increasing the Commitments in accordance with the procedures
specified in Section 1.05 and replacing any Lender in accordance with the
procedures specified in Section 2.11, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of, or any scheduled principal payment date or
date for the payment of any interest on, any Loan, or waive or excuse any such

 

58



--------------------------------------------------------------------------------

payment or any part thereof, or decrease rate of interest on any Loan, without
the prior written consent of each Lender directly affected thereby, (ii) change
or extend the Commitment or decrease the Facility Fee of any Lender without the
prior written consent of such Lender, or (iii) amend or modify the provisions of
Section 2.13, Section 2.14, this Section 11.07 or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Any waiver,
amendment or modification authorized by this Section 11.07 shall apply equally
to each of the Lenders and shall be binding upon the Borrowers, the Lenders, the
Administrative Agent and all future holders of the Loans.

(c) Any request by any Borrower for a modification, amendment or waiver of any
provision of this Agreement or any other Loan Document shall be made in writing
to the Administrative Agent and the Administrative Agent shall promptly
communicate such request to the Lenders. Any such waiver, consent or approval
granted by the Required Lenders (and such other Persons as may be required under
this Section 11.07) shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on any Borrower in any case
shall entitle such Borrower to any other or further notice or demand in the
same, similar or other circumstances.

(d) No waiver by the Administrative Agent or any Lender of any breach or default
of or by any Borrower under this Agreement shall be deemed a waiver of any other
previous breach or default or any thereafter occurring.

11.08. Severability. In the event any one or more provisions contained in this
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

11.09. Headings. The Section headings in this Agreement are for convenience only
and shall not affect the construction hereof.

11.10. Governing Law; Jurisdiction.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and governed by the laws of the State of New York.

(b) Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether

 

59



--------------------------------------------------------------------------------

in contract or in tort or otherwise, against the Administrative Agent, any
Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

(c) Each Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 11.10(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law

11.11. Counterparts. This Agreement may be executed in two or more counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute
but one agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic (e.g. “.pdf” or “.tif”) format
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.12. Interest Rate Limitation. Notwithstanding anything herein or in any other
Loan Document to the contrary, if at any time the applicable interest rate,
together with all Fees and charges which are treated as interest under
applicable law (collectively the “Charges”), as provided for herein or in any
other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender, shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable under the Loan held by such Lender, together with all
Charges payable to such Lender, shall be limited to the Maximum Rate.

11.13. Entire Agreement. This Agreement, the other Loan Documents, any separate
letter agreements with respect to fees payable to the Administrative Agent and
any Assignment and Acceptance (executed pursuant to Section 11.02 of this
Agreement) constitute the entire contract between each Borrower, the
Administrative Agent and the Lenders with respect to the

 

60



--------------------------------------------------------------------------------

subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.14. Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (whether based on contract, tort or any other theory). Each
party hereto (i) certifies that no representative, agent or attorney of any
other Person has represented, expressly or otherwise, that such other Person
would not, in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement and the other Loan Documents by, among other things,
the mutual waivers and certifications in this Section 11.14.

11.15. USA PATRIOT Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
PATRIOT Act.

11.16. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(B) second, as the applicable Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

 

61



--------------------------------------------------------------------------------

(C) third, if so determined by the Administrative Agent and the applicable
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement;

(D) fourth, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

(E) fifth, so long as no Default or Event of Default exists, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(F) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made at a time when the conditions
set forth in Section 5.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 11.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Each Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of the outstanding principal amount of the Loans funded by it.

(b) If each Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

62



--------------------------------------------------------------------------------

11.17. Certain Acknowledgements. Each of the Borrowers hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the
Borrowers and the Credit Parties is intended to be or has been created in
respect of any of the transactions contemplated by this Agreement or the other
Loan Documents, irrespective of whether the Credit Parties have advised or are
advising the Borrowers on other matters, and the relationship between the Credit
Parties, on the one hand, and the Borrowers, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Credit
Parties, on the one hand, and the Borrowers, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor do the Borrowers rely on, any fiduciary duty to the Borrowers or their
affiliates on the part of the Credit Parties, (c) the Borrowers are capable of
evaluating and understanding, and the Borrowers understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Borrowers have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Borrowers’ interests and that the Credit Parties
have no obligation to disclose such interests and transactions to the Borrowers,
(e) the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent the Borrowers have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Credit Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Borrowers or their Affiliates with respect to
the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Credit Party and the Borrowers or
any such Affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Credit Parties or among the Borrowers and the Credit Parties.
For purposes of this Section 11.17, “Credit Party” means each of the Lenders,
the Administrative Agent, the Syndication Agent and the Arrangers.

11.18. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge

 

63



--------------------------------------------------------------------------------

institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

AVANGRID, INC. By:  

/s/ Howard A. Coon

Name:   Howard A. Coon Title:   Treasurer – Avangrid Service Company By:  

/s/ Fausto Gentile

Name:   Fausto Gentile Title:   Assistant Controller – Avangrid Service Company
NEW YORK STATE ELECTRIC & GAS CORPORATION By:  

/s/ Mark S. Lynch

Name:   Mark S. Lynch Title:   President & CEO By:  

/s/ Joseph J. Syta

Name:   Joseph J. Syta Title:   VP, Controller & Treasurer ROCHESTER GAS AND
ELECTRIC CORPORATION By:  

/s/ Mark S. Lynch

Name:   Mark S. Lynch Title:   President & CEO By:  

/s/ Joseph J. Syta

Name:   Joseph J. Syta Title:   VP, Controller & Treasurer

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CENTRAL MAINE POWER COMPANY By:  

/s/ Sara J. Burns

Name:   Sara J. Burns Title:   President & CEO By:  

/s/ Eric N. Stinneford

Name:   Eric N. Stinneford Title:   VP, Treasurer, Controller & Clerk THE UNITED
ILLUMINATING COMPANY By:  

/s/ James P. Torgerson

Name:   James P. Torgerson Title:   President and Chief Executive Officer By:  

/s/ Steven P. Favuzza

Name:   Steven P. Favuzza Title:   Vice President, Treasurer and Controller
CONNECTICUT NATURAL GAS CORPORATION By:  

/s/ Steven P. Favuzza

Name:   Steven P. Favuzza Title:   Vice President, Treasurer and Controller By:
 

/s/ Leonard Rodriguez

Name:   Leonard Rodriguez Title:   General Counsel

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE SOUTHERN CONNECTICUT GAS COMPANY By:  

/s/ Steven P. Favuzza

Name:   Steven P. Favuzza Title:   Vice President, Treasurer and Controller By:
 

/s/ Leonard Rodriguez

Name:   Leonard Rodriguez Title:   General Counsel THE BERKSHIRE GAS COMPANY By:
 

/s/ Steven P. Favuzza

Name:   Steven P. Favuzza Title:   Vice President, Treasurer and Controller By:
 

/s/ Leonard Rodriguez

Name:   Leonard Rodriguez Title:   General Counsel

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Tasvir Hasan

Name:   Tasvir Hasan Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:  

/s/ Mark Godfriaux

Name:   Mark Godfriaux Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Robert MacFarlane

Name:   Robert MacFarlane Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender

By:  

/s/ William Maag

Name:   William Maag Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH, as a Lender By:  

/s/ Luca Sacchi

Name:   Luca Sacchi Title:   Managing Director By:  

/s/ Nurys Maleki

Name:   Nurys Maleki Title:   Director Global Trade Finance

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Reginald Crichlow

Name:   Reginald Crichlow Title:   Vice President By:  

/s/ Mark Renaud

Name:   Mark Renaud Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Damien Lipke

Name:   Damien Lipke Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Frank Lambrinos

Name:
  Frank Lambrinos Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Jason Siewert

Name:   Jason Siewert Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Patrick Engel

Name:   Patrick Engel Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CAIXABANK, as a Lender By:  

/s/ Diego Colomina Nebreda

Name:   Diego Colomina Nebreda Title:   By:  

/s/ Agustin Monedero San Martin

Name:   Agustin Monedero San Martin Title:  

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Robert Casey

Name:   Robert Casey Title:   Authorized Signatory By:  

/s/ John M. Grause

Name:   John M. Grause Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Ghislain Descamps

Name:   Ghislain Descamps Title:   Managing Director Credit Agricole CIB By:  

/s/ Myra Martinez

Name:   Myra Martinez Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Alexander Rea

Name:   Alexander Rea Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, N.A., as a Lender By:  

/s/ Yvette D. Hawkins

Name:   Yvette D. Hawkins Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Richard K. Fronapfel, Jr.

Name:   Richard K. Fronapfel, Jr. Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01

 

Lender    Commitment  

JPMorgan Chase Bank, N.A.

   $ 125,000,000.00   

Bank of America, N.A.

   $ 125,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 125,000,000.00   

Santander Bank, N.A.

   $ 125,000,000.00   

Banco Bilbao Vizcaya Argentaria S.A., New York Branch

   $ 90,000,000.00   

BNP Paribas

   $ 90,000,000.00   

Citibank, N.A.

   $ 90,000,000.00   

Mizuho Bank, Ltd.

   $ 90,000,000.00   

Morgan Stanley Bank, N.A.

   $ 90,000,000.00   

Royal Bank of Canada

   $ 90,000,000.00   

TD Bank, N.A.

   $ 90,000,000.00   

Wells Fargo Bank, N.A.

   $ 90,000,000.00   

CaixaBank

   $ 40,000,000.00   

Canadian Imperial Bank of Commerce, New York Branch

   $ 40,000,000.00   

Credit Agricole Corporate and Investment Bank

   $ 40,000,000.00   

Deutsche Bank AG New York Branch

   $ 40,000,000.00   

HSBC Bank USA, National Association

   $ 40,000,000.00   

People’s United Bank, N.A.

   $ 40,000,000.00   

The Bank of New York Mellon

   $ 40,000,000.00   

Total Commitment

   $ 1,500,000,000.00   

 



--------------------------------------------------------------------------------

Schedule 4.04

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.11

Environmental and Safety Matters

Waste Sites

The Environmental Protection Agency and various state environmental agencies, as
appropriate, have notified us that we are among the potentially responsible
parties that may be liable for costs incurred to remediate certain hazardous
substances at twenty-four waste sites, which do not include sites where gas was
manufactured in the past. Fifteen of the twenty-four sites are included in the
New York State Registry of Inactive Hazardous Waste Disposal Sites; six sites
are included in Maine’s Uncontrolled Sites Program and one site is included on
the Massachusetts Non- Priority Confirmed Disposal Site list. The remaining
sites are not included in any registry list. Finally, nine of the twenty-four
sites are also included on the National Priorities list. Any liability may be
joint and severable for certain sites.

We have recorded an estimated liability of $6 million related to ten of the
twenty-four sites. We have paid remediation costs related to the remaining
fourteen sites and do not expect to incur additional liabilities. Additionally,
we have recorded an estimated liability of $8 million related to another ten
sites where we believe it is probable that we will incur remediation costs and
or monitoring costs, although we have not been notified that we are among the
potentially responsible parties or that we are regulated under State Resource
Conservation and Recovery Act programs. It is possible the ultimate cost to
remediate these sites may be significantly more than the accrued amount. Factors
affecting the estimated remediation amount include the remedial action plan
selected, the extent of site contamination, and the portion of remediation
attributed to us.

Manufactured Gas Plants

We have a program to investigate and perform necessary remediation at our
fifty-three sites where gas was manufactured in the past (Manufactured Gas
Plants, or MGPs). Eight sites are included in the New York State Registry;
eleven sites are included in the New York Voluntary Cleanup Program; three sites
are part of Maine’s Voluntary Response Action Program and of those, two sites
are a part of Maine’s Uncontrolled Sites Program. The remaining sites are not
included in any registry list. We have entered into consent orders with various
environmental agencies to investigate and where necessary remediate forty-seven
of the fifty-three sites.

Our estimate for all costs related to investigation and remediation of the
fifty-three sites ranges from a minimum of $235 million to $468 million as of
December 31, 2015. Our estimate could change materially based on facts and
circumstances derived from site investigations, changes in required remedial
actions, changes in technology relating to remedial alternatives, and changes to
current laws and regulations. As of December 31, 2015 the liability associated
with other MGP sites, the remediation costs of which could be significant and
will be subject to a review by the Connecticut Public Utilities Regulatory
Authority (PURA) as to whether these costs are recoverable in rates, was $99
million.

The Regulated Gas Companies own or have previously owned properties where MGPs
had historically operated. MGP operations have led to contamination of soil and
groundwater with



--------------------------------------------------------------------------------

petroleum hydrocarbons, benzene and metals, among other things, at these
properties, the regulation and cleanup of which is regulated by the federal
Resource Conservation and Recovery Act as well as other federal and state
statutes and regulations. Each of the Regulated Gas Companies has or had an
ownership interest in one or more such properties contaminated as a result of
MGP-related activities. Under the existing regulations, the cleanup of such
sites requires state and at times, federal, regulators’ involvement and approval
before cleanup can commence. In certain cases, such contamination has been
evaluated, characterized and remediated. In other cases, the sites have been
evaluated and characterized, but not yet remediated. Finally, at some of these
sites, the scope of the contamination has not yet been fully characterized; no
liability was recorded in respect of these sites as of December 31, 2015 and no
amount of loss, if any, can be reasonably estimated at this time. In the past,
the Regulated Gas Companies have received approval for the recovery of
MGP-related remediation expenses from customers through rates and will seek
recovery in rates for ongoing MGP-related remediation expenses for all of their
MGP sites.

FirstEnergy - NYSEG

NYSEG sued FirstEnergy under the Comprehensive Environmental Response,
Compensation, and Liability Act to recover environmental cleanup costs at
sixteen former MGP sites, which are included in the discussion above. In July
2011, the District Court issued a decision and order in NYSEG’s favor. Based on
past and future clean-up costs at the sixteen sites in dispute, FirstEnergy
would be required to pay NYSEG approximately $60 million if the decision were
upheld on appeal. On September 9, 2011, FirstEnergy paid NYSEG $30 million,
representing their share of past costs of $27 million and pre-judgment interest
of $3 million.

FirstEnergy appealed the decision to the Second Circuit Court of Appeals. On
September 11, 2014, the Second Circuit Court of Appeals affirmed the District
Court’s decision in NYSEG’s favor, but modified the decision for nine sites,
reducing NYSEG’s damages for incurred costs from $27 million to $22 million,
excluding interest, and reducing FirstEnergy’s allocable share of future costs
at these sites. NYSEG refunded FirstEnergy the excess $5 million in November
2014.

FirstEnergy remains liable for a substantial share of clean up expenses at nine
MPG Energy sites. In January 2015, NYSEG sent FirstEnergy a demand for $16
million representing FirstEnergy’s share of clean-up expenses incurred by NYSEG
at the nine sites from January 2010 to November 2014 while the District Court
appeal was pending. This amount has been paid by FirstEnergy. FirstEnergy would
also be liable for a share of post 2014 costs, which, based on current
projections, would be $26 million. This amount is being treated as a contingent
asset and has not been recorded as either a receivable or a decrease to the
environmental provision.

Century Indemnity and OneBeacon - NYSEG

On August 14, 2013, NYSEG filed suit in federal court against two excess
insurers, Century Indemnity and OneBeacon, who provided excess liability
coverage to NYSEG. NYSEG seeks payment for clean-up costs associated with
contamination at twenty-two former manufactured gas plants. Based on estimated
clean-up costs of $282 million, the carriers’ allocable share is approximately
$89 million, excluding pre-judgment interest. Any recovery will be flowed
through to NYSEG ratepayers.



--------------------------------------------------------------------------------

Century and One Beacon have answered admitting issuance of the excess policies,
but contesting coverage and providing documentation proving they received notice
of the claims in the 1990s. We cannot predict the outcome of this matter.

English Station - UI

In January 2012, Evergreen Power, LLC (Evergreen Power) and Asnat Realty LLC
(Asnat), then and current owners of a former generation site on the Mill River
in New Haven (the English Station site) that UI sold to Quinnipiac Energy in
2000, filed a lawsuit in federal district court in Connecticut against UI
seeking, among other things: (i) an order directing UI to reimburse the
plaintiffs for costs they have incurred and will incur for the testing,
investigation and remediation of hazardous substances at the English Station
site and (ii) an order directing UI to investigate and remediate the site. In
December 2013, Evergreen and Asnat filed a subsequent lawsuit in Connecticut
state court seeking among other things: (i) remediation of the property;
(ii) reimbursement of remediation costs; (iii) termination of UI’s easement
rights; (iv) reimbursement for costs associated with securing the property; and
(v) punitive damages.

On April 8, 2013, the Connecticut Department of Energy and Environmental
Protection (DEEP) issued an administrative order addressed to UI, Evergreen
Power, Asnat and others, ordering the parties to take certain actions related to
investigating and remediating the English Station site. Mediation of the matter
began in the fourth quarter of 2013 and concluded unsuccessfully in April of
2015.

On September 16, 2015, UI signed a Proposed Partial Consent Order that, when
issued by the Commissioner of DEEP, and subject to the closing of the merger
between UIL Holdings Corporation and Avangrid and other terms and conditions in
the Proposed Partial Consent Order, would require UI to investigate and
remediate certain environmental conditions within the perimeter of the English
Station site. Under the Proposed Partial Consent Order, to the extent that the
cost of this investigation and remediation is less than $30 million, UI will
remit to the State of Connecticut the difference between such cost and $30
million to be used for a public purpose as determined in the discretion of the
Governor of the State of Connecticut, the Attorney General of the State of
Connecticut, and the Commissioner of DEEP. Pursuant to the Proposed Partial
Consent Order, upon its issuance and subject to its terms and conditions, UI
would be obligated to comply with the Proposed Partial Consent Order, even if
the cost of such compliance exceeds $30 million. The State will discuss options
with UI on recovering or funding any cost above $30 million such as through
public funding or recovery from third parties, however it is not bound to agree
to or support any means of recovery or funding. On September 30, 2015, the
Hearing Officer in DEEP’s administrative proceeding approved a Motion for Stay
of further proceedings filed by DEEP, staying all proceedings on the
administrative order for 120 days. On January 26, 2016 this Stay was extended
for an additional 90 days. A status conference is scheduled for May 11, 2016. We
cannot predict the outcome of this matter. As of December 31, 2015 we reserved
$20.5 million for this case and have accrued the remaining $9.5 million in
accordance with the settlement with PURA approving the acquisition.



--------------------------------------------------------------------------------

Schedule 7.03

First Mortgage Bond Indentures

Indenture of Mortgage Dated as of May 1, 2009 from Central Maine Power Company
to The Bank of New York Mellon Trust Company, N.A., as Trustee (as supplemented
and amended)

Indenture dated September 1, 1918 from Rochester Gas and Electric Corporation to
Bankers Trust Company (as supplemented and amended)

Indenture between The Southern Connecticut Gas Company (formerly, The Bridgeport
Gas Light Company) and The Bridgeport City Trust Company, as Trustee, dated as
of March 1, 1948 (as supplemented and amended)

First Mortgage Indenture and Deed of Trust, dated as of July 1, 1954, from The
Berkshire Gas Company (formerly, Pittsfield Coal Gas Company) to Chemical Bank &
Trust Company, as Trustee



--------------------------------------------------------------------------------

Schedule 11.01

Notice Addresses

 

Administrative Agent   

Primary Contact:

 

JPMorgan Chase Bank, N.A.

JPM Loan & Agency Services

500 Stanton Christiana Rd

Ops 2, 3rd Floor

Newark, DE 19713-2107

Attn:    Jessie Jiang

Phone: (302) 634-2426

Fax:     (302) 634-3301

Email: qian.jiang@chase.com

 

Secondary Contact:

 

JPMorgan Chase Bank, N.A.

JPM Loan & Agency Services

500 Stanton Christiana Rd

Ops 2, 3rd Floor

Newark, DE 19713-2107

Attn:    Gene Tull

Phone: (302) 634-5881

Fax:     (302) 634-3301

Email: Eugene.H.Tulliii@chase.com

 

 

 

 

 

 

Borrowers

  

 

Avangrid:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Kathleen Powers

Phone: (207) 688-4338

Email:  kathleen.powers@iberdrolausa.com

 

NYSEG:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Kathleen Powers

Phone: (207) 688-4338

Email:  kathleen.powers@iberdrolausa.com



--------------------------------------------------------------------------------

  

 

RGE:

 

70 Farm View Drive

  

New Gloucester, ME, 04260

Attn:    Kathleen Powers

Phone: (207) 688-4338

Email:  kathleen.powers@iberdrolausa.com

 

CMP:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Kathleen Powers

Phone: (207) 688-4338

Email:  kathleen.powers@iberdrolausa.com

 

UI:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Doris Bernardi

Phone: (203) 499-2230

Email:  doris.bernardi@uinet.com

 

CNG:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Doris Bernardi

Phone: (203) 499-2230

Email:  doris.bernardi@uinet.com

 

SCG:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Doris Bernardi

Phone: (203) 499-2230

Email:  doris.bernardi@uinet.com

 

BGC:

 

70 Farm View Drive

New Gloucester, ME, 04260

Attn:    Doris Bernardi

Phone: (203) 499-2230

Email:  doris.bernardi@uinet.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

                    , 20    

Reference is made to the Revolving Credit Agreement, dated as of April 5, 2016
(the “Credit Agreement”), among, inter alia, Avangrid, Inc., a New York
corporation (“Avangrid”), New York State Electric & Gas Corporation, a New York
corporation (“NYSEG”), Rochester Gas and Electric Corporation, a New York
corporation (“RGE”), Central Maine Power Company, a Maine corporation (“CMP”),
The United Illuminating Company, a specially chartered Connecticut corporation
(“UI”), Connecticut Natural Gas Corporation, a Connecticut corporation (“CNG”),
The Southern Connecticut Gas Company, a Connecticut corporation (“SCG”), and The
Berkshire Gas Company, a Massachusetts gas company (“BGC”; together with
Avangrid, NYSEG, RGE, CMP, UI, CNG and SCG, the “Borrowers”; each, a
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Terms defined in the Credit Agreement are used herein with the same meanings.

[●] (the “Assignor”) and [●] (the “Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a [●]% interest in and to all
the Assignor’s rights and obligations under the Credit Agreement as of the
Effective Date (as defined below) (including, without limitation, such
percentage interest in the Commitment of the Assignor on the Effective Date and
such percentage interest in each Loan owing to the Assignor outstanding on the
Effective Date together with such percentage interest in all unpaid interest and
Facility Fees accrued to the Effective Date).

2. The Assignor (i) represents that as of the date hereof, its Commitment
(without giving effect to assignments thereof which have not yet become
effective) is $[●] and the outstanding principal balance of its Loans (unreduced
by any assignments thereof which have not yet become effective) is $[●]; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their respective obligations under the Credit Agreement, any
Note or any other instrument or document furnished pursuant hereto or thereto.

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance;

 

A-1



--------------------------------------------------------------------------------

(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Person which has become a Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; and (iv) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with their
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

4. The effective date of this Assignment and Acceptance shall be [●] (the
“Effective Date”).

5. Upon acceptance and recording pursuant to paragraph (e) of Section 11.02 of
the Credit Agreement, from and after the Effective Date, (i) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Notes or any other instrument or document furnished
pursuant hereto or thereto and (ii) the Assignor shall, to the extent provided
in this Assignment and Acceptance, relinquish its rights and be released from
its obligations under the Credit Agreement.

6. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of State of New York.

[Remainder of Page Intentionally Left Blank]

 

A-2



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR], as Assignor By:  

 

 

Name:

 

Title:

[Address of Assignor]

 

[NAME OF ASSIGNEE], as Assignee By:  

 

  Name:   Title:

[Address of Assignee]

 

A-3



--------------------------------------------------------------------------------

[Acknowledged and consented to this      day of             ,         .]1 [NAME
OF CONSENTING PARTY] By:  

 

  Name:   Title:

 

1  Insert if required pursuant to Section 11.02(c) of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

[Date]

This Compliance Certificate is delivered pursuant to Section 6.01(c) of the
Revolving Credit Agreement, dated as of April 5, 2016 (the “Credit Agreement”),
among, inter alia, Avangrid, Inc., a New York corporation (“Avangrid”), New York
State Electric & Gas Corporation, a New York corporation (“NYSEG”), Rochester
Gas and Electric Corporation, a New York corporation (“RGE”), Central Maine
Power Company, a Maine corporation (“CMP”), The United Illuminating Company, a
specially chartered Connecticut corporation (“UI”), Connecticut Natural Gas
Corporation, a Connecticut corporation (“CNG”), The Southern Connecticut Gas
Company, a Connecticut corporation (“SCG”), and The Berkshire Gas Company, a
Massachusetts gas company (“BGC”), the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

1. I am a duly elected, qualified and acting Financial Officer certifying on
behalf of [Avangrid][[NYSEG] [RGE] [CMP] [UI] [CNG] [SCG] [BGC].

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of [Avangrid] [NYSEG] [RGE]
[CMP] [UI] [CNG] [SCG] [BGC] during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”). Such review did not disclose the existence during or at the end of
the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default[, except as set forth
below].

4. To the best of my knowledge, [Avangrid] [NYSEG] [RGE] [CMP] [UI] [CNG] [SCG]
[BGC] during such accounting period has observed or performed in all material
respects all of its covenants and other agreements, and has satisfied every
condition contained in the Credit Agreement and the other Loan Documents to
which it is party to be observed, performed or satisfied by it.

5. Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 7.01 of the Credit Agreement as of the last
day of the fiscal [quarter] [year].

[Remainder of Page Intentionally Left Blank]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the day and year
first written above.

 

 

Name: Title:

 

B-2



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,         , and pertains
to the period from             ,          to             ,         .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$               [Date]

FOR VALUE RECEIVED, the undersigned, [Avangrid, Inc., a New York corporation]
[New York State Electric & Gas Corporation, a New York corporation] [Rochester
Gas and Electric Corporation, a New York corporation] [Central Maine Power
Company, a Maine corporation] [The United Illuminating Company, a specially
chartered Connecticut corporation] [Connecticut Natural Gas Corporation, a
Connecticut corporation] [The Southern Connecticut Gas Company, a Connecticut
corporation] [The Berkshire Gas Company, a Massachusetts gas company] (the
“Borrower”), hereby promises to pay to the order of [●] (the “Lender”) on the
Termination Date at the Funding Office, in lawful money of the United States and
in immediately available funds, the principal amount of the lesser of (a) [●]
DOLLARS ($[●]) and (b) the aggregate unpaid principal amount of all Loans of the
Lender made to the Borrower outstanding under the Credit Agreement.

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in the Credit Agreement.

The holder of this Note is authorized to record the Borrowing Date, Type and
amount of each Loan of the Lender outstanding under the Credit Agreement, the
date and amount of each payment or prepayment of principal hereof, and the date
of each interest rate conversion or continuation pursuant to Section 2.07 of the
Credit Agreement and the principal amount subject thereto, on the schedules
annexed hereto and made a part hereof and any such recordation shall constitute
prima facie evidence of the accuracy of the information so recorded; provided
that the failure of the Lender to make any such recordation (or any error in
such recordation) shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

This Note is one of the Notes referred to in the Revolving Credit Agreement,
dated as of April 5, 2016 (the “Credit Agreement”), among, inter alia, the
Borrower, [Avangrid, Inc., New York State Electric & Gas Corporation, Rochester
Gas and Electric Corporation, Central Maine Power Company, The United
Illuminating Company, Connecticut Natural Gas Corporation, The Southern
Connecticut Gas Company, The Berkshire Gas Company], the lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent, and
is subject to the provisions thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

C-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[AVANGRID, INC.] [NEW YORK STATE ELECTRIC & GAS CORPORATION] [ROCHESTER GAS AND
ELECTRIC CORPORATION] [CENTRAL MAINE POWER COMPANY] [THE UNITED ILLUMINATING
COMPANY] [CONNECTICUT NATURAL GAS CORPORATION] [THE SOUTHERN CONNECTICUT GAS
COMPANY] [THE BERKSHIRE GAS COMPANY] By:  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

Schedule A to

Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of
ABR Loans    Amount
Converted to
ABR Loans    Amount of
Principal Repaid    Amount Converted to
Eurodollar Loans    Unpaid Principal
Balance of
ABR Loans    Notation
Made By                                                                        
                                                                                
                                            



--------------------------------------------------------------------------------

Schedule B to

Note

EURODOLLAR LOANS

AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar Loans    Amount
Converted to
Eurodollar Loans    Interest Period and
Eurodollar Rate
with
Respect Thereto    Amount of
Principal Repaid    Amount Converted
to ABR Loans    Unpaid Principal
Balance of
Eurodollar Loans    Notation
Made By                                                                        
                                                                                
                                                                             



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Revolving Credit Agreement, dated as of April 5, 2016
(the “Credit Agreement”), among, inter alia, Avangrid, Inc., a New York
corporation, New York State Electric & Gas Corporation, a New York corporation,
Rochester Gas and Electric Corporation, a New York corporation, Central Maine
Power Company, a Maine corporation, The United Illuminating Company, a specially
chartered Connecticut corporation, Connecticut Natural Gas Corporation, a
Connecticut corporation, The Southern Connecticut Gas Company, a Connecticut
corporation, and The Berkshire Gas Company, a Massachusetts gas company, the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent. Terms defined in the Credit Agreement are used
herein with the same meanings.

                     (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.16(f) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate;

2. the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not a “bank” for purposes of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”). In this regard, the Non-U.S.
Lender further represents and warrants that:

(a) the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not subject to regulatory or other legal requirements as a bank
in any jurisdiction; and

(b) the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) has not been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;

3. the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not a 10-percent shareholder of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

4. the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not a controlled foreign corporation related to a Borrower within
the meaning of Section 881(c)(3)(C) of the Code.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

 

[NAME OF NON-U.S. LENDER]

By:  

 

 

Name:

 

Title:

 

Date:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXTENSION LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, DE, 19713

 

Attention:

  

Jessie Q. Jiang

  

Eugene H. Tull

Ladies and Gentlemen:

This notice shall constitute a request pursuant to Section 1.04(a) of the
Revolving Credit Agreement, dated as of April 5, 2016 (the “Credit Agreement”),
among, inter alia, Avangrid, Inc., a New York corporation (“Avangrid”), New York
State Electric & Gas Corporation, a New York corporation (“NYSEG”), Rochester
Gas and Electric Corporation, a New York corporation (“RGE”), Central Maine
Power Company, a Maine corporation (“CMP”), The United Illuminating Company, a
specially chartered Connecticut corporation (“UI”), Connecticut Natural Gas
Corporation, a Connecticut corporation (“CNG”), The Southern Connecticut Gas
Company, a Connecticut corporation (“SCG”), and The Berkshire Gas Company, a
Massachusetts gas company (“BGC”; together with Avangrid, NYSEG, RGE, CMP, UI,
CNG and SCG, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meanings.

The Borrowers hereby request that the Lenders extend the Termination Date to
[●].

[Remainder of Page Intentionally Left Blank]

 

E-1



--------------------------------------------------------------------------------

AVANGRID, INC. By:  

 

  Name:   Title: NEW YORK STATE ELECTRIC & GAS CORPORATION By:  

 

  Name:   Title: ROCHESTER GAS AND ELECTRIC CORPORATION By:  

 

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

CENTRAL MAINE POWER COMPANY By:  

 

  Name:   Title: THE UNITED ILLUMINATING COMPANY By:  

 

  Name:   Title: CONNECTICUT NATURAL GAS CORPORATION By:  

 

  Name:   Title: THE SOUTHERN CONNECTICUT GAS COMPANY By:  

 

  Name:   Title: THE BERKSHIRE GAS COMPANY By:  

 

  Name:   Title:

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMITMENT INCREASE SUPPLEMENT

[Date]

COMMITMENT INCREASE SUPPLEMENT (this “Supplement”), dated [●], to the Revolving
Credit Agreement, dated as of April 5, 2016 (the “Credit Agreement”), among,
inter alia, Avangrid, Inc., a New York corporation (“Avangrid”), New York State
Electric & Gas Corporation, a New York corporation (“NYSEG”), Rochester Gas and
Electric Corporation, a New York corporation (“RGE”), Central Maine Power
Company, a Maine corporation (“CMP”), The United Illuminating Company, a
specially chartered Connecticut corporation (“UI”), Connecticut Natural Gas
Corporation, a Connecticut corporation (“CNG”), The Southern Connecticut Gas
Company, a Connecticut corporation (“SCG”), and The Berkshire Gas Company, a
Massachusetts gas company (“BGC”; together with Avangrid, NYSEG, RGE, CMP, UI,
CNG and SCG, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to the provisions of Section 1.05(b) of the Credit Agreement,
the undersigned may increase the amount of its Commitment in accordance with the
terms thereof by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

NOW THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by each Borrower and the
Administrative Agent its Commitment shall be increased by $[●], thereby making
the amount of its Commitment $[●].

2. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

[Remainder of Page Intentionally Left Blank]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER], as Lender By:  

 

Title:  

 

F-2



--------------------------------------------------------------------------------

Agreed and accepted this      day of             ,         . AVANGRID, INC. By:
 

 

  Name:   Title: NEW YORK STATE ELECTRIC & GAS CORPORATION By:  

 

  Name:   Title: ROCHESTER GAS AND ELECTRIC CORPORATION By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

CENTRAL MAINE POWER COMPANY By:  

 

  Name:   Title: THE UNITED ILLUMINATING COMPANY By:  

 

  Name:   Title: CONNECTICUT NATURAL GAS CORPORATION By:  

 

  Name:   Title: THE SOUTHERN CONNECTICUT GAS COMPANY By:  

 

  Name:   Title: THE BERKSHIRE GAS COMPANY By:  

 

  Name:   Title:

 

F-4



--------------------------------------------------------------------------------

Acknowledged this      day of             ,         . JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:  

 

  Name:   Title:

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ADDITIONAL LENDER SUPPLEMENT

ADDITIONAL LENDER SUPPLEMENT, dated [●] (this “Supplement”), to the Revolving
Credit Agreement, dated as of April 5, 2016 (the “Credit Agreement”), among,
inter alia, Avangrid, Inc., a New York corporation (“Avangrid”), New York State
Electric & Gas Corporation, a New York corporation (“NYSEG”), Rochester Gas and
Electric Corporation, a New York corporation (“RGE”), Central Maine Power
Company, a Maine corporation (“CMP”), The United Illuminating Company, a
specially chartered Connecticut corporation (“UI”), Connecticut Natural Gas
Corporation, a Connecticut corporation (“CNG”), The Southern Connecticut Gas
Company, a Connecticut corporation (“SCG”), and The Berkshire Gas Company, a
Massachusetts gas company (“BGC”; together with Avangrid, NYSEG, RGE, CMP, UI,
CNG and SCG, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meanings.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in Section 1.05(c) thereof that a bank,
financial institution or other entity, selected by the Borrowers and with the
consent of the Administrative Agent (which consents shall not be unreasonably
withheld), although not originally a party thereto, may become a party to the
Credit Agreement, by executing and delivering to each Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned Additional Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

The undersigned Additional Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date this Supplement is
accepted by each Borrower and acknowledged by the Administrative Agent, become a
Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Commitment of $[●].

The undersigned Additional Lender (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by

 

G-1



--------------------------------------------------------------------------------

the terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.

The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

[                    ]

[                    ]

[                    ]

Each Borrower hereby represents and warrants that no Default or Event of Default
has occurred and is continuing on and as of the date hereof.

This Supplement shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[Remainder of Page Intentionally Left Blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF ADDITIONAL LENDER], as Additional Lender

By:

 

 

 

Name:

  Title:

 

G-3



--------------------------------------------------------------------------------

Agreed and accepted this      day of             ,         . AVANGRID, INC. By:
 

 

  Name:   Title: NEW YORK STATE ELECTRIC & GAS CORPORATION By:  

 

  Name:   Title: ROCHESTER GAS AND ELECTRIC CORPORATION By:  

 

  Name:   Title:

 

G-4



--------------------------------------------------------------------------------

CENTRAL MAINE POWER COMPANY By:  

 

  Name:   Title: THE UNITED ILLUMINATING COMPANY By:  

 

  Name:   Title: CONNECTICUT NATURAL GAS CORPORATION By:  

 

  Name:   Title: THE SOUTHERN CONNECTICUT GAS COMPANY By:  

 

  Name:   Title: THE BERKSHIRE GAS COMPANY By:  

 

  Name:   Title:

 

G-5



--------------------------------------------------------------------------------

Acknowledged this      day of             ,        . JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:  

 

  Name:   Title:

 

G-6



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBLIMIT ADJUSTMENT LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, DE, 19713

 

Attention:

   Jessie Qian Jiang    Eugene H. Tull

Ladies and Gentlemen:

This notice shall constitute a request pursuant to Section 1.06 of the Revolving
Credit Agreement, dated as of April 5, 2016 (the “Credit Agreement”), among,
inter alia, Avangrid, Inc., a New York corporation (“Avangrid”), New York State
Electric & Gas Corporation, a New York corporation (“NYSEG”), Rochester Gas and
Electric Corporation, a New York corporation (“RGE”), Central Maine Power
Company, a Maine corporation (“CMP”), The United Illuminating Company, a
specially chartered Connecticut corporation (“UI”), Connecticut Natural Gas
Corporation, a Connecticut corporation (“CNG”), The Southern Connecticut Gas
Company, a Connecticut corporation (“SCG”), and The Berkshire Gas Company, a
Massachusetts gas company (“BGC”; together with Avangrid, NYSEG, RGE, CMP, UI

C, CNG and SCG, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meanings.

1. Avangrid agrees, subject to the terms and conditions of the Credit Agreement,
that as of [●], its Sublimit shall be $[●].

2. NYSEG agrees, subject to the terms and conditions of the Credit Agreement,
that as of [●], its Sublimit shall be $[●].

3. RGE agrees, subject to the terms and conditions of the Credit Agreement, that
as of [●], its Sublimit shall be $[●].

4. CMP agrees, subject to the terms and conditions of the Credit Agreement, that
as of [●], its Sublimit shall be $[●].

5. UI agrees, subject to the terms and conditions of the Credit Agreement, that
as of [●], its Sublimit shall be $[●].

6. CNG agrees, subject to the terms and conditions of the Credit Agreement, that
as of [●], its Sublimit shall be $[●].

7. SCG agrees, subject to the terms and conditions of the Credit Agreement, that
as of [●], its Sublimit shall be $[●].

 

H-1



--------------------------------------------------------------------------------

8. BGC agrees, subject to the terms and conditions of the Credit Agreement, that
as of [●], its Sublimit shall be $[●].

[Remainder of Page Intentionally Left Blank]

 

H-2



--------------------------------------------------------------------------------

Very truly yours, AVANGRID, INC. By:  

 

  Name:   Title: NEW YORK STATE ELECTRIC & GAS CORPORATION By:  

 

  Name:   Title: ROCHESTER GAS AND ELECTRIC CORPORATION By:  

 

  Name:   Title:

 

H-3



--------------------------------------------------------------------------------

CENTRAL MAINE POWER COMPANY By:  

 

  Name:   Title: THE UNITED ILLUMINATING COMPANY By:  

 

  Name:   Title: CONNECTICUT NATURAL GAS CORPORATION By:  

 

  Name:   Title: THE SOUTHERN CONNECTICUT GAS COMPANY By:  

 

  Name:   Title: THE BERKSHIRE GAS COMPANY By:  

 

  Name:   Title:

 

H-4